Case 2:19-cv-01928-MMB Document 1 Filed 05/03/19 Page 1 of 57
J8.44 (Rev. 06/17) CIVIL COVER SHEET

The JS 44 civil cover shect and the information contained herein neither replace nor mupplomest the filing and service of pleadings or other papers as required by law, cxcept as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket shect.. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS DEFENDANTS ;
Trustees and Fiduciaries of the Iron Workers District Council Carson Concrete Corporation

(Philadelphia and Vicinity)Benefit and Pension Plans, et al.
County of Residence of First Listed Defendant

(b) County of Residence of First Listed Plaintiff oe =: _
(EXCEPT IN U.S, PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

(c) Attorneys (Firm Name, Address, and Telephone Number) Attameys (if Known)
Joseph T. Cleary, Esq. and Ryan R. Sweeney, Esq.

Cleary, Josem & Trigiani, LLP, 325 Chestnut St. Suite 200

 

 

_Philadelphia, PA 19106 _(2145)735-9099
II. BASIS OF JURISDICTION (Place an “xX” in One Box Only) III. CITIZENSHIP OF PRINCIPAL PARTIES (luce an “x” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
O1 U.S. Goverment 8 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Nota Party) Citizen of This State a} 6 1 Incorporated or Principal Place Aq M4
of Business In This State
O 2 U.S. Government 04 Diversity Citizen of Another State 0 2 OD 2. Incorporated and Principal Place o5 O05
Defendant (indicate Citizenship of Parties in Item Lif) of Business In Another State
Citizen or Subject of a a3 O 3. Foreign Nation o6 06
Foreign Country

 

 

 

 

 

   

 

 

 

 

         

 

 

 

 

 

 

 

IV. NATURE OF SUIT (Place an “x1” in One Box Only) Click here for: Nature of Suit Code Descriptions.
(ao CONTRO SEN BARRON [OTHER STATUTES]
5) 110 Insurance PERSONAL INJURY PERSONAL INJURY © 625 Drug Related Seizure © 422 Appeal 28 USC 158 GO 375 False Claims Act
© 120 Marine 0 310 Airplane O 365 Personal Injury - of Property 21 USC 881 |© 423 Withdrowal O 376 Qui Tam (31 USC
J 130 Miller Act © 315 Airplane Product Product Liability ( 690 Other 28 USC 157 3729(a))
3 140 Negotiable Instrument Liability 0 367 Health Care/ © 400 State Reapportionment
7 150 Recovery of Overpayment | 1 320 Assault, Libel & Pharmaceutical Pp : i : © 410 Antitrust
& Enforcement of Judgment Slunder Personal Injury OG 820 Copyrights © 430 Banks and Banking
7 151 Medicare Act O 330 Federal Employers’ Product Liability © $30 Patent & 450 Commerce
O 152 Recovery of Defaulted Liability C1 368 Asbestos Personal O 835 Patent - Abbreviated 3 460 Deportation
Student Loans © 340 Marine Injury Product New Drug Application | 470 Racketcer Influenced and
(Excludes Veterans) © 345 Marine Product Liability @) 840 Trademark Cormupt Organizations
153 Recovery of Overpayment Liability PERSONAL PROPERTY f TABOR = =u "SOCIAL SECURITY ___| J 480 Consumer Credit
of Veteran’s Benefits © 350 Motor Vehicle 6 370 Other Fraud © 710 Fair Labor Standards O 861 HIA (1395ff) 1 490 Cable/Sat TV
17 160 Stockholders’ Suits © 355 Motor Vehicle O 371 Truth in Lending Act © 862 Black Lung (923) 0 850 Securities/‘Commadities/
O 190 Other Contract Product Liability O 380 Other Personal ( 720 Labor/Management O 863 DIWC/DIWW (405ig)) Exchange
© 195 Contract Product Liability | 360 Other Personal Property Damage Relations O 864 SSID Title XVI 6 890 Other Statutory Actions
0 196 Franchise Injury © 385 Property Damage © 740 Railway Labor Act O 865 RSI (405{g)) O 89! Agricultural Acts
D 362 Personal Injury - Product Liability © 751 Family and Medical CO 493 Environmental Matters
Medical Malpractice Leave Act 0) 895 Freedom of Information
Py: |= “CIVIE RIGHTS — ~~ | - PRISONER’ PETITIONS 2|9 790 Other Labor Litigation TFEDERAL TAX SUITS — = Act
1 210 Land Condemnation O 440 Other Civil Rights Habeas Corpus: ® 791 Employee Retirement 0 870 Taxes (US. Plaintiff © 896 Arbitration
O 220 Foreclosure O 441 Voting O 463 Alien Detainee Income Security Act or Defendant) 7 499 Administrative Procedure
O 230 Rent Lease & Ejectment O 442 Employment © 510 Motions to Vacate O 871 IRS—Third Party Act/Review or Appeal of
0 240 Torts to Land © 443 Housing/ Sentence 26 USC 7609 Agency Decision
© 245 Tort Product Liability Accommodations © 530 General © 950 Constitutionality of
© 290 All Other Real Property D0 445 Amer. w/Disabilitics -] 535 Death Penalty i NIL THON) | State Statutes
Employment Other: 462 Naturalization Apptication
0 446 Amer. w/Disabilities -]O 540 Mandamus & Other [0 465 Other Immigration
Other 0 550 Civil Rights Actions
6 448 Education 0D 555 Prison Condition
O 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X" in One Box Only)
2% 1 Original O2 Removed from O 3. Remanded from O 4 Reinstatedor O 5 Transferredfrom 0 6 Multtidistrict 6 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation «

(specifi) Transfer Direct File

Cite the U.S. Civil Statute under which filing (Do not cite jurisdictional statutes unless diversity):
ERISA 29 U.S.C. Section 1132 (a)(3)(B) and 404 (a) of Labor Management Relations Act

Brief description of cause: . a. : j oo
Action to collect contributions, interest and liquidated damages on delinquent benefit fund contributions.

VI. CAUSE OF ACTION

 

 

 

 

 

VII. REQUESTED IN © CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: OYes (No

VIII. RELATED CASE(S) a
IF ANY (See instructions): JUDGE __ DOCKET NUMBER

DATE ATURE OF ATTORNEY-OF RECORD = =

05/02/19 EO Eee

FOR OFFICE USE ONLY =

RECEIPT #

AMOUNT APPLYING IFP JUDGE MAG. JUDGE
Case 2:19-cv-01928-MMB_ Document 1 riled 02/03/19 Page 2 of 57

FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: Trustees and Fiduciaries of the Iron Workers District Council (Philadelphia and Vicinity)Benefit and Pension Plan

 

Address of Defendant: Carson Concrete Corporation

 

Place of Accident, Incident or Transaction: Philadelphia, Pennsylvania

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [| Nol x|
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [| No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [| No
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No
case filed by the same individual?

I certify that, to my knowledge, the within case Cis / (& is not_related to now pending or within one year previously terminated action in

this court except as noted above. ———— :

pate: 05/02/2019 Ryan R. Sweeney, Esquire 310140

 

Attorney-at-Law / Pro Se Plaintiff Attorney ID. # (if applicable)

 

 

CIVIL: (Place a \ in one category only)
Federal Question Cases: Diversity Jurisdiction Cases:

Indemnity Contract, Marine Contract, and All Other Contracts Insurance Contract and Other Contracts

 

A B.
fl 1 Oi
[] 2. FELA [] 2. Airplane Personal Injury
1 (3. Jones Act-Personal Injury [] 3. Assault, Defamation
CJ 4. Antitrust [.] 4. Marine Personal Injury
H 5. Patent [.] 5. Motor Vehicle Personal Injury
6. Labor-Management Relations [-] 6. Other Personal Injury (Please specify):
OO 7. Civil Rights L] 7. Products Liability
[] 8. Habeas Corpus [] 8. Products Liability - Asbestos
H 9. Securities Act(s) Cases [] 9. All other Diversity Cases
10. Social Security Review Cases (Please specify):
[x] 11. All other Federal Question Cases
(Please specify): SA

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

I, Ryan R. Sweeney, Esquire , counsel of record or pro se plaintiff, do hereby certify:

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

i Relief other than monetary damages is sought. ED LE

DATE: _05/02/19 Ryan R. Sweeney, Esquire 310140
Attorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

 

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C,P. 38.

 

 

Civ, 609 (5/2018)
Case 2:19-cv-01928-MMB Document1 Filed 05/03/19 Page 3 of 57

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM
CIVIL ACTION

Trustees and Fiduciaries of the Iron Workers
District Council (Philadelphia and Vicinity) Benefit :
and Pension Plans,et al. :

vs. :
Carson Concrete Corporation : NO.
In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(ec) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

 

management cases.) ( )
(f) Standard Management — Cases that do not fall into any one of the other tracks. (Xx)
05/02/19 Ryan R. Sweeney, Esquire Plaintiffs
Date ee Attorney-at-law Attorney for
215-735-9099 215-640-3201 rsweeney@cjtlaw.org
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
Case 2:19-cv-01928-MMB Document1 Filed 05/03/19 Page 4 of 57

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

TRUSTEES AND FIDUCIARIES of the : CIVIL ACTION NO.
IRON WORKERS DISTRICT COUNCIL
(PHILADELPHIA AND VICINITY)
BENEFIT AND PENSION PLANS,
IRON WORKERS DISTRICT COUNCIL
(PHILADELPHIA AND VICINITY)
PENSION PLAN,

IRON WORKERS DISTRICT COUNCIL
(PHILADELPHIA AND VICINITY)
BENEFIT PLAN

2 International Plaza, Suite 102
Philadelphia, PA 19113,

and

INTERNATIONAL ASSOCIATION OF BRIDGE, :
STRUCTURAL, ORNAMENTAL AND :
REINFORCED IRONWORKERS LOCAL

UNION NO. 405 ANNUITY FUND, ;
INTERNATIONAL ASSOCIATION OF BRIDGE, :
STRUCTURAL, ORNAMENTAL AND :
REINFORCED IRONWORKERS LOCAL

UNION NO. 405 JOINT APPRENTICESHIP
FUND, :
INTERNATIONAL ASSOCIATION OF BRIDGE, :
STRUCTURAL, ORNAMENTAL AND ;
REINFORCED IRONWORKERS LOCAL

UNION NO. 405 VACATION FUND, :
INTERNATIONAL ASSOCIATION OF BRIDGE, :
STRUCTURAL, ORNAMENTAL AND ;
REINFORCED IRONWORKERS LOCAL

UNION NO. 405 PAC FUND, :
INTERNATIONAL ASSOCIATION OF BRIDGE, :
STRUCTURAL, ORNAMENTAL AND :
REINFORCED IRONWORKERS LOCAL

UNION NO. 405 JOB RECOVERY FUND,
GENERAL BUILDING CONTRACTORS
ASSOCIATION, INC. INDUSTRY
ADVANCEMENT FUND, ;
INTERNATIONAL ASSOCIATION OF BRIDGE, :
STRUCTURAL, ORNAMENTAL AND :
REINFORCED IRONWORKERS LOCAL

UNION NO. 405 IMPACT FUND, :
INTERNATIONAL ASSOCIATION OF BRIDGE, :
STRUCTURAL, ORNAMENTAL AND
Case 2:19-cv-01928-MMB Document1 Filed 05/03/19 Page 5 of 57

REINFORCED IRONWORKERS LOCAL :
UNION NO. 405 BENEFIT/DISABILITY FUND, :
INTERNATIONAL ASSOCIATION OF BRIDGE, :
STRUCTURAL, ORNAMENTAL AND :
REINFORCED IRONWORKERS LOCAL 405
2433 Reed Street
Philadelphia, PA 19146,

Plaintiffs,

V.

CARSON CONCRETE CORPORATION
5 Creek Parkway
Boothwyn, PA 19061

Defendants.

 

COMPLAINT

The Trustees and Fiduciaries (“District Council Trustees”) for, on behalf of, and along with
the Iron Workers District Council (Philadelphia and Vicinity) Pension Fund (“Pension Fund”) and
Iron Workers District Council (Philadelphia and Vicinity) Benefit Fund (“Health Fund”) (“District
Council Trustees,” “Pension Fund,” and “Health Fund” collectively referred to as “District Council
Plaintiffs,”), and the International Association of Bridge, Structural, Ornamental and Reinforcing
Iron Worker’s Local 405 (“Local 405”), International Association of Bridge, Structural,
Ornamental and Reinforcing Iron Worker’s Local 405 Annuity Fund (“405 Annuity Fund”),
International Association of Bridge, Structural, Ornamental and Reinforcing Iron Worker’s Local
405 Joint Apprenticeship Fund (“405 Apprentice Fund”), International Association of Bridge,
Structural, Ornamental and Reinforced Ironworkers Local Union No. 405 Vacation Fund (“405
Vacation Fund”), International Association of Bridge, Structural, Ornamental and Reinforced
Ironworkers Local Union No. 405 PAC Fund (“405 PAC Fund”), International Association of
Bridge, Structural, Ornamental and Reinforced Ironworkers Local Union No. 405 Job Recovery

Fund (“405 Job Recovery Fund”), International Association of Bridge, Structural, Omamental and

2
Case 2:19-cv-01928-MMB Document1 Filed 05/03/19 Page 6 of 57

Reinforced Ironworkers Local Union No. 405 IMPACT Fund (“405 IMPACT Fund”),
International Association of Bridge, Structural, Ornamental and Reinforced Ironworkers Local
Union No. 405 Benefit/Disability Fund (405 Disability Fund”), and General Building Contractors
Association Inc. Industry Advancement Fund (“405 Industry Advancement Fund”) (“Local 405”,
“405 Annuity Fund”, “405 Apprentice Fund”, “405 Vacation Fund”, “405 PAC Fund”, “405 Job
Recovery Fund”, “405 IMPACT Fund”, “405 Disability Fund”, and “405 Industry Advancement
Fund”, collectively the “405 Plaintiffs”) for their Complaint herein respectfully allege as follows:
JURISDICTION AND VENUE

1. The jurisdiction of this Court is invoked pursuant to §502(a)(3)(B), (d)(1) and (f)
and §4301(a)(1), (b) and (c) of the Employee Retirement Income Security Act (hereinafter
“ERISA”), 29 U.S.C. §§1132 (a)(3)(B), (d)(1) and (f) and §1451(a)(1), (b) and (c), respectively,
and §301(a) of the Labor Management Relations Act ( hereinafter “LMRA”), 29 U.S.C. §185(a).

2. This Court is one of proper venue under ERISA §§502(e)(2) and 4301(d), 29 U.S.C.
§§1132(e)(2) and 1451(d), because all of the Plaintiffs and the Defendant have offices in

Pennsylvania.

PARTIES
3. The Pension Fund, Welfare Fund, 405 Annuity Fund, 405 Vacation Fund, 405
Disability Fund (collectively, “ERISA Plaintiffs”) are trust funds established under LMRA,
Section 302(c)(5), 29 U.S.C. § 186(c)(5), and are “multiemployer plans” and “employee benefit
plans” within the meaning of Section 3(1), (2), (3), and (37) of ERISA, 29 U.S.C. § 1002(1), (2),

(3), and (37).
Case 2:19-cv-01928-MMB Document 1 Filed 05/03/19 Page 7 of 57

4. The 405 Job Recovery Fund and 405 Industry Advancement Fund are funds
established by Local 405 for the purpose of fostering and advancing the interests of iron workers
in the territory of Local 405.

5. The 405 PAC Fund is a fund established by Local 405 for the purpose of receiving
voluntary member contributions to be used for political action.

6. The 405 Impact Fund is a jointly trusteed cooperative trust fund with federal tax-
exempt status under section 501(a) of the Internal Revenue Code, 26 U.S.C. § 501 (a), as an exempt
organization under Section 501(c)(5) of the Internal Revenue Code.

7. Local 405 is an unincorporated association commonly referred to as a labor union.

8. The District Council Trustees are trustees and fiduciaries for the District Council
Funds within the meaning of ERISA Section 3(21), 29 U.S.C. §1002(21). They are authorized to
bring this action on behalf the District Council Funds.

9. The Plaintiffs maintain their principal place of business and are administered from
offices listed in the caption, which are located in the Eastern District of Pennsylvania.

10. Defendant Carson Concrete (“Company”) is an employer in an industry affecting
commerce within the meaning of 29 U.S.C. §§152(2), (6) and (7), 1002(5), (11) and (12) which
maintains the business address listed in the caption.

11. | Defendant Company has signed a series of collective bargaining agreements
(“CBA”) with Local 405, which is within the jurisdiction of the District Council Funds. The CBA
requires Defendant Company to make payment of employee benefit contributions to the Plaintiffs.
A true and correct copy of the most recent CBA and signature page is attached hereto as Exhibit

A.
Case 2:19-cv-01928-MMB Document1 Filed 05/03/19 Page 8 of 57

12. | Defendant Company also has a contractual obligation to produce upon request to
the Plaintiffs all books and records deemed necessary to conduct an audit of the Company’s records

concerning its obligations to the Plaintiffs.

CAUSE OF ACTION

13. | The above paragraphs are incorporated herein by reference as though duly set forth
at length.

14. In 2018, the Plaintiffs discovered that Defendant Company had failed to remain
current in required employee benefit contributions.

15. The 405 Job Recovery Fund and Defendant Company had a dispute regarding
alleged amounts due and the Defendant Company’s contribution history to the Plaintiffs.

16. | Upon information and belief, Defendant Company had a long-standing practice of
paying certain individual iron workers “under the table.” That is, outside of the practice established
by the CBA.

17. This long-standing practice was discovered by the Plaintiffs in 2018 based on
information gathered in the industry.

18. | Upon information and belief, Defendant Company paid certain individual iron
workers “off the book” payments directly via cash and check.

19. | Upon information and belief, Defendant Company engaged in this practice to pay
the individual ironworkers less than what they were entitled to under the CBA, to defraud the
Plaintiffs, as well as, to defraud the government and Internal Revenue Service.

20. Due to the complicated nature of these allegations, the Plaintiffs recognized that its

traditional auditing firm was not equipped to properly audit Defendant Company.
Case 2:19-cv-01928-MMB Document 1 Filed 05/03/19 Page 9 of 57

21. Due to the complicated nature of these allegations, the Plaintiffs retained the
auditing firm Ernst & Young to perform a complete forensic audit of the Defendant Company.

22. Via letter dated March 7, 2019, counsel for the Plaintiffs provided notice of the
Emst & Young audit and demanded documentation required to complete the audit. A true and
correct copy of the March 7, 2019 correspondence is attached hereto as Exhibit B.

23. The Defendant Company failed and refused to provide the documentation.

24. After renewed efforts by the Plaintiffs to obtain the information required for the
audit, the Defendant Company provided correspondence on March 14, 2019 that stated: “We will
comply with your request of an audit by Ernst & Young at District Council’s expense.” A true and
correct copy of this March 14, 2019 correspondence is attached hereto as Exhibit C.

25. The Defendant Company continued to fail and refuse to provide the documentation.

26. Plaintiff's counsel and Defendant Company exchanged electronic mail
correspondence on March 20, 21, and 22, 2019 regarding the Ernst & Young audit. It was
confirmed that the Plaintiffs would cover Ernst & Young’s audit costs. Plaintiff’s counsel agreed
to provide Defendant Company additional time to contact Emst & Young and provide all the
requested documentation. A true and correct copy of this electronic mail thread is attached hereto
as Exhibit D.

27. Although the Defendant Company did contact Erst & Young, the Defendant
Company continued to fail and refuse to provide the documentation.

26. By letter dated April 3, 2019, the Plaintiffs, through counsel, again demanded
Defendant Company provide the documentation necessary for an audit. A true and correct copy of
this April 3, 2019 correspondence is attached here as Exhibit E.

27. On April 4, 2019, a representative of Defendant Company and Plaintiff's counsel
Case 2:19-cv-01928-MMB Document 1 Filed 05/03/19 Page 10 of 57

exchanged electronic mail correspondence in which Plaintiff’ s counsel reiterated that the requested
documentation must be provided. A true and correct copy of this correspondence is attached hereto
as Exhibit F.

28. On April 9, 2019, a representative of Defendant Company informed Plaintiff's
counsel that it would only provide documentation that the Defendant Company deemed required
and necessary for the audit. A true and correct copy of this correspondence is attached hereto as
Exhibit G.

29. Based on information and belief, Defendant Company informed Ernst & Young
that is only retained records for three years and that it would not provide all the requested
documentation.

30. Despite being fully aware of its obligations under Central States, Southeast and
Southwest Area Pension Funds v. Central Transport, Inc., 472 U.S. 559 (1985), Defendant
Company has made meritless arguments that the CBA limits the rights of the ERISA Plaintiffs to
review the necessary documentation in light of credible allegations of fraud by the Defendant
Company.

31. The Defendant Company. who on credible information and belief, has engaged in
a massive fraud of not only the Plaintiffs but the United States Government, has failed and refused
to_provide all the requested documentation necessary to complete the Ernst & Young audit
(emphasis provided).

32. Without the information listed in the March 7, 2019 letter, Ernst & Young is unable
to complete the audit on behalf of the Plaintiffs.

33. The Defendant Company’s books and financial records are the only method to

verify whether the Defendant Company reported the correct hours and made the correct
Case 2:19-cv-01928-MMB Document1 Filed 05/03/19 Page 11 of 57

contributions for the period from January 1, 2013, to the present.

24. The Defendant Company’s financial books and records are in the absolute and

exclusive control of the Defendant Company.

25. The potential hardships to the Defendant Company by an Order requiring the

Defendant Company to grant the auditors access are outweighed by the Plaintiffs’ interests in

assuring that the Defendant Company has fulfilled their contractual and statutory obligations to

the Plaintiffs.

26. There is no adequate remedy at law.

27. All conditions precedent to equitable relief have been satisfied.

WHEREFORE, Plaintiffs ask that the Court:

(1)

(2)

(3)

(4)

Enter an order requiring that the Defendant Company provide the
Plaintiffs’ auditors access to all necessary information to complete a
payroll audit for the period from January 1, 2013, through February 28,
2019;

Enter an order requiring the Defendant Company to schedule a time for
the Plaintiffs’ auditors to visit the Defendant Company premises to
complete the audit no later than thirty (30) days following the date of entry

of the order;

Retain jurisdiction to enter judgment for any employee benefit

contributions found due and owing as a result of the audit;

Enter judgment in favor of the Plaintiffs and against the Defendant
Company for attorneys’ fees and costs pursuant to ERISA, 29 U.S.C.
Section 1132(g)(2)(D); and

8
Case 2:19-cv-01928-MMB Document1 Filed 05/03/19 Page 12 of 57

(5) Grant any other further relief the court finds just and proper.

CLEARY, JOSEM & TRIGIANI, LLP

ee

JOSEPH T. CLEARY, ESQUIRE
RYAN R. SWEENEY. ESQUIRE
325 Chestnut Street, Suite 200
Philadelphia, PA 19106

Date: 5/2/2019 (215) 735-9099

 
Case 2:19-cv-01928-MMB Document1 Filed 05/03/19 Page 13 of 57

EXHIBIT A
Case 2:19-cv-01928-MMB Document1 Filed 05/03/19 Page 14 of 57

 

 

 

 

AGREEMENT

between the

General Building Contractors
Association, Inc.

and
The Concrete Contractors Association, Inc.

and

Local Union No. 405
of the
International Association of Bridge, Structural,

Ornamental and Reinforced Ironworkers
AFL-CIO

Covering the Counties of Philadelphia,
Bucks, Montgomery, Chester and Delaware

July 1, 2018 - June 30, 2021

0 Giese

 

 

 

 

 
Case 2:19-cv-01928-MMB Document1 Filed 05/03/19 Page 15 of 57

Article I

Article II

Article I

Article IV

Article V

Article VI

Article VII

Article VIII

TABLE OF CONTENTS

ASTCOMENE arsrorereenenensonsnonstionrsosycnmpnsirenssiansren ssh sanssa ian qcansniiaa peunisesie ub ieuante

RECOQWITION 2.2... eee eeeeceececcececeeseecersouss eqansieneeennnennssnayydtenieafunes Maui esuniee 1
Section 1. Of the ASSOCIAtION ........ eee eeeeeeeeeesneesneeeesarersaeteaetenneeereeeseas 1
Section 2. Of the Bargaining Unit] ........ eee eeeeeeeeeeeeeeereeeeereeereeereee
Section 3. Of the Union ............ccccccsscesseeeseeeeeneesneeeeseeeeateeeersnereneeenees 1
Section 4. Waiver .......cccccceccccsecsssecseccseeeeeeeesneequaneneaseenaeeesnersneeeneneates 1

Purpose of the Agreement 2.0... cccsececseeseessseeeceenseeescseeeeetateeateeeeee

Legality of Agreement .........:.ecscsscerssersssessseeestseseensenseetsasereseenseeeseatets 2
Section 1. By Law ou... .ecssssseesscesceesennsessesseceneseeerseeseerseneteeteseerecesnenss 2
Section 2. By Voidance .....csscssscecersecsessessessessessnesssteeterseaceacerseeeaees 2
Section 3. Liability .....0..ccccccccsceseseeeeeeseeeeeeeeeaeesseseneerseeesceeseeceneeseeeeeaess 2

Territorial Jurisdiction .......:ccccccccccccccececeeeeecscsenecsccrseescceseeerersnenceceeeesesd

TOY ...ccccccsccssececcssscssseesseesseseesneescensceeesenaesesseaseenseeaeeeaeaeaeeeseseseeeeeneeasees 2
Wages, Funds and Collection Thereof 0.0... ccccssessssseeeeseeeseeseeeeetees 3
Section 1. Straight Time Wages ........cscsesesecsseserceesnrseerersenssenensanees 3
Section 2. Foreman and General Foreman ..........cceeseseeeeeeseersenereeeees 3
Section 3. Health Fund .........cccccsccscssesseereecseseseecseeserserseeneeenseessarseees 3
Section 4. Pension Fund ..........cccccscesssesesesessersneesenerseeneeenecenesennseensnensoes 4
Section 5. Combination Stamp Plan FringeBenefit Funds ................ 4
Section 6. Explanation of Individual Funds..........ccccccecceseeeseeeneeseees 5
Section 7. PayMent .........:ceeescesesseessecensesseesesansesseeeeecenesesseseeeeetsesenses 8
Hours of Work, Overtime and Payment of Wages ........ceeeeseeseeeeeee 10
Section 1. Daily Straight Time Hours of Work ........ccecsecseeerererereeee 10
Section 2. Call for Mem ........cccccccccsccecececnseeerenteceeesenecnteseesseeeeeeneeenees 10
Section 3, Holidays sccsscecssevnwonsvevsveussenvvencsnanscsnamaemenvenrsveresensenme- LO
Section 4, Overtime sasssecssenssssmvessvecnenaenecanuaseuenannesaaranareacanneataerrcass 11

Section 5. Shift Work scssicciccesuvenebosrecasmaoreresmcanenieomencasaxeonnsaee 1]
Section 6. Wage Payments wisinsssssersovessavscsversontendnasssorsnaasresrsneosceans. | 1
Section 7. Bonding .ssssissiosxssaxsnsacanaioionsnnmonantenseananusnnaaneavcanvenne | |
Case 2:19-cv-01928-MMB Document1 Filed 05/03/19 Page 16 of 57

Article IX

Article X

Article XI

Article XII

Article XIII

Article XIV

Article XV

Working Conditions ..........cccccsesessceneeeeeesencenenenseenseeaesesenensenseeneseasenees 12
Section 1. Concrete Pours ........cccccessesssccessseseecseeseesersseerereaseasenaes 12
Section 2. Continuity of Employment .0...... cee eeeeseseeceeeseesnaesnaees 12
Section 3. Discrimimation.............cccsccssscessseesssccesecesecceetaeeeseseesenseanennen 12
Section 4. Double Jobs ...........:cccscsssssssesesseseesscescessnesscesseseseensentaeseeees 12
Section 5. Drinking Water 00.0.0... ccsecscccseecececseeereeerecenecseesssessaenaeeas 12
Section 6. Material, Sorting, Distributing and Storage Points........... 12
Section 7. PieCework ......cccccsssccesceessscesseccesecccseeeseeeeseesecsersereeenaeeeees 12
Section 8. Production Limit ............c.:cccsssseeessneeeseseeeeeetsecesneeseenseeenes 13
Section 9, Safety Provision ..........:.cceseeeeeeessesceseeseeeseeareateaceeeeareeeess 13
Section 10. Tool Shed ...........csssccsesseceeseneecenseneeesenseeseneeeeeeneeseenseeeaes 13
Section 11. Workers Compensation ..........::c:c:secsescceesseescereceneeeneeerenss 14
Section 12. Work Jurisdiction .........cccccceccseecseeeeseeeeseeeteeeteneeeneeeseeee lA
Section 13. Work Out of Territorial Jurisdiction ..........c:csccceceeeeeeees 14

Hiring Procedures .......cccccesssessesesseessseeecessseeeessrseesesseessesseesseessersee 4

Rights and Obligations .......... ec eesesssesseesesseseeseresessetettsesstesssentersee

Section 1. Business Agent 0.0.0... ecseeeseeeseeseteesteeeseesesseeesseeseesanenes 15
Section 2. Job Steward ..........cccccccceecsscccecccceeceeceeseveeeceveneresanecseaceseeenes 15
Section 3. SubCONtrACtOLS........ccccccccestcsererereceseeeseeeceecceseescnsnsnsnensnanense 16

Union Shop Clause..........:cccccescessecesseeceeeeeseeeeceeeeeseerseenesererenseereresenee LO

Assistance to Other Unions ...........cccceseeeeeseseeeseeseseeesereestersneesavenaees 16
Disputes and Procedures ..0..........esscssesseesseneenseseresererssensrasensveseneseees 16
Section 1. Jurisdictional Disputes ............ccccecssssesenerensneceneseaesnenes 16
Section 2. Disputes and Grievances .........ccccecseseeesereerererecereeenerneees 17
Section 3. Strikes and LOckouts .........:cc:scsescceeseseeessereeeeseeteceeeeenseseeens 17
APPTeNtiCes srssvsureccsusasesasaeancasvanstinevatonstonnsnonseanmennaaecasecasanseaneceterescees 17

Supplemental Agreement between the Concrete ......ccccscsccscssseesssercesseensscssssesseesseeeee 9
Contractors Association, Inc. and Local Union 405 .......:::cccccsssserssesseserecesesscsserersssneesees 21
Case 2:19-cv-01928-MMB Document 1 Filed 05/03/19 Page 17 of 57

ARTICLE I
AGREEMENT

This Agreement is entered into this first day of July, 2018 by and Between the General Building Contractors
Association, Inc., the Concrete Contractors Association, Inc. (hereinafter referred to as the Local Association) and
the International Association of Bridge, Structural, Ornamental and Reinforced Ironworkers, AFL-CIO, Local
Union 405 (hereinafter referred to as the Union).

ARTICLE II
RECOGNITION

Section 1. Of the Association:

All employers affiliated with the bargaining unit (hereinafter referred to as the Association) subsequent to
the execution of this Agreement, and who shall work under the Agreement, shall be bound by the provisions of
this Agreement as a condition of said affiliation. The Association represents that it is duly authorized by certain
of its present members to enter into this Agreement and to bind said members hereto as stated herein. The Union
shall be notified within twenty-four hours of affiliation or withdrawal of said employers. No bound employer may
withdraw from this Agreement before the end of its termination date. A list of individual employer members of all
the Local Associations who are bound by this Agreement on its effective date is on file at the Association Office.

Section 2. Of the Bargaining Unit:

There shall be one bargaining unit for all employers bound by this Agreement for the territorial and work
jurisdiction covered herein. That bargaining unit shall be the General Building Contractors Association, Inc.
and The Concrete Contractors Association, Inc. which shall include certain present and future members and
employers for whose said Association bargains or which they represent (all hereinafter referred to as employers).
The Associations are composed of employers engaged in the field fabrication or erection of ferrous and non-
ferrous material coming under the jurisdiction of the International Association of Bridge, Structural, Ornamental
and Reinforced Ironworkers.

Section 3. Of the Union:

The Association recognize the Union (Local Union 405) as the exclusive representative for all Ironworkers
(hereinafter referred to as employees) performing work within the territorial and work jurisdiction of the Union
and of this Agreement.

Section 4. Waiver:
No modification, variation or waiver of any term or provision herein shall be valid unless agreed upon in writing
by both the Association and the Union.

ARTICLE II
PURPOSE OF AGREEMENT

The purpose of this Agreement is to set out conditions with respect to hour or work, wages, and other conditions
of employment under which employees of the employer shall work in the trade. The relationship of the parties is
fully and exclusively set forth herein, and by no other means, oral or written. Neither the by-laws nor constitution
of the Union shall be binding upon the employer, nor shall anything therein contained, or affect the right of hiring,
or the wages, hours, working conditions of said employees of the employer. The general working rules of the
International Union shall, however, be binding upon the employer unless specified to the contrary herein. The
aforementioned conditions entered into by collective bargaining are designed to provide:

1
Case 2:19-cv-01928-MMB Document1 Filed 05/03/19 Page 18 of 57

A. As far as possible, the continuous employment of employees covered herein.

B. A prevention on strikes and lockouts through peaceful adjustment of disputes and grievances between
the Association and the Union, or between the Local Association and the Union.

c. Stable conditions in the industry, thereby preventing waste and unnecessary avoidable delays
and expense.

D. Building costs as low as possible, consistent with fair wages and conditions; and
E. The further establishment of the necessary procedures by which these may be accomplished.

ARTICLE IV
LEGALITY OF AGREEMENT

Section 1. By Law:

All applicable regulations, rulings or statutes of any duly qualified governmental body or agency shall
govern the provisions of this Agreement, its amendments, changes, interpretations, and every
other thing in relation to its operation and enforcement.

Section 2. By Voidance:

Should any of the terms or provisions of this Agreement be determined to be, or held to be, in contravention
of any applicable regulation, ruling or statute of any duly qualified governmental body or agency, any such terms
or provisions shall be null and void, without hereby affecting any of the other terms or conditions herein. The
parties hereto agree, in the event of such an occurrence, to meet immediately to
negotiate and substitute provisions for such terms or provisions rendered or declared illegal or invalid.

Section 3. Liability:
All bound employers shall, in good faith, live up to all provisions of this Agreement. The liability of bound
employers shall be several and not joint.

ARTICLE V
TERRITORIAL JURISDICTION

The territorial jurisdiction of this Agreement shall be the territorial jurisdiction of Local Union No. 405, which
extends halfway to the nearest outside local union of the International Association of Bridge, Structural Ornamental
and Reinforced Ironworkers.

ARTICLE VI
TERM

This term of this Agreement, with any amendments hereto made as provided for herein, shall be from July 1,
2018 through June 30, 2021 and from year to year thereafter unless notice of change of termination is given
in writing by either party to the other at least four months prior to such anniversary date. The nature of the
changes shall be specified in the notice. Any such notice whether for change or termination, shall have the effect
of terminating this Agreement on June 30, 2021 or at the end of the current contract year if after June 30, 2021.
Case 2:19-cv-01928-MMB Document1 Filed 05/03/19 Page 19 of 57

ARTICLE VII
WAGES, FUNDS AND COLLECTION THEREOF

Section 1. Straight Time, Wages and Benefits:

July 1, 2018. Journeyman: $1.67 to be divided between base wage rate and benefits.
July 1, 2019. Journeyman: $1.71 to be divided between base wage rate and benefits.
July 1, 2020. Journeyman: $1.75 to be divided between base wage rate and benefits.

GBCA Commerical County Rate.

July 1, 2018. Journeyman: $1.62 to be divided between base wage rate and benefits.
July 1, 2019. Journeyman: $1.65 to be divided between base wage rate and benefits.
July 1, 2020. Journeyman: $1.69 to be divided between base wage rate and benefits.

Section 2: Foreman and General Foreman:

A.

When two or more employees are employed, one shall be selected by the employer to act as a foreman and
shall be paid:

Effective July 1, 2018: 11% above base wage rate. Said premium shall be considered part of the base rate
when it applies. The foreman and general foreman are the only representatives of the employer who shall
issue instructions to employees. There shall be no restrictions on the employment of foremen (pushers). The
employer may employ as many foremen (pushers) on any piece of work as in his judgment is necessary for
the economical, expeditious, and safe handling of same. When an employee employed as a foreman on any
job requiring six employees excluding the foreman, it is up to the discretion of the foreman whether or not
to work with tools. When a job has stopped working due to weather conditions, the foreman thereon may
be sent to another job providing he does not replace another journeyman Reinforced Concrete Ironworker.

When the employer employs more than two foremen on any job, operation, or project, he may employ a
general foreman who may supervise the foremen in question and shall be paid 20% above wage base rate.
Said premium shall be considered part of the base wage rate when it applies.

Foremen and general foremen shall be paid their straight time base wage rate for holidays specified herein
and for all time lost during the regular work week. Employee must remain on the jobsite until the end of the
working day to be paid. Employee must also work the day before and the day after a specific holiday to receive
hoiday pay.

When an employee works alone on any job and he is required to read drawings, provided he is qualified to
read same, he shall receive foremen’s wages. Said employee shall also be paid his straight time base wage rate
for the holidays specified herein and for all time lost during the regular work week on jobs of thirty (30) or
more days duration after said employee has been employed on such job for ten (10) consecutive days. On
jobs of thirty (30) days or less, the employee shall receive $2.00 per hour above the journeymans rate. If said
employee works more than thirty (30) days for the same Employer, the employee shall be paid the regular
foremanis rate.

Section 3: Health Fund:

A.

Beginning July 1, 2018 and through June 30, 2021, in addition to the base rate, the employer agrees to
contribute to the Ironworkers District Council (Philadelphia and vicinily) Benefit Fund $9.45 for each hour
paid to his employees who are working under this Agreement, whether or not such employees are members
of Local 405, overtime hours to be paid at the straight time rate of $9.45 and increases of .25¢ per hour per
contract year. In calculation contributions, all fractions of hours shall be paid by carrying all fractions of
hours paid during the period covered by the Contributions Report and totaled as of the last day of such
report and rounded off to the next highest number of hours. These calculations shall be done on each
man separately covered by such report. Overtime hours shall be paid at the straight time rate of $9.45. The
fund shall be administered as a Trust, and both the Association and the Union shall be represented by an
equal number of Trustees. Employers bound by this Agreement are also bound by any rules or regulations
contained in the Trust Agreement governing this Fund, provided that such Trust Agreement rules and

3
Case 2:19-cv-01928-MMB Document 1 Filed 05/03/19 Page 20 of 57

regulations shall not be inconsistent with this Agreement. Payments should be made in accordance with
Article VII, Section 5 beginning July 1, 2018 until June 30, 2021, when the Health Fun Contributions

may be increased. Any full time employee will have contributions made by his employer to the Health
Benefit Fund at 40 hours per week or actual hours paid whichever is greater. When in the future the
Ironworkers District Council (Philadelphia and Vicinity) Welfare Fund decides to collect funds for the
Welfare Fund on a voucher system, an addendum will be a added to the Agreement. (Overtime hours to be
paid at the straight time rate.)

In the event that the employer performs work outside the geographical jurisdiction of the Local Union
herein, but within the geographical juris- diction of Local Unions affiliated with the Ironworkers District
Council of Philadelphia and Vicinity, then the employer agrees to be bound by the terms and conditions
pertaining to fringe benefit contributions contained in collective bargaining agreements entered into
between all Local Unions affiliated with the District Council and Employers of Ironworkers affiliated with
the District Council.

Section 4. Pension Fund:

A.

Beginning July 1, 2018 and through June 30, 2021, in addition to the base wage rate. The employer agrees
to contribute to the Ironworkers District Council(Philadelphia and Vicinity) Pension Fund $12.55 for each
hour paid and increases “as needed” per contract year, to his employees who are working under this
Agreement, whether or not such employees are members of Local Union 405. In calculating contributions,
all fractions of hours shall be paid by carrying all fractions of hours during the period covered by the
Contributions Report and totaled as of the last day of such report and rounded offto the next highest number
of hours. These calculations shall be done on each man separately covered by such report. Overtime hours
shall be paid at the straight time rate of $12.55 beginning July 1, 2018 until June 30, 2021. The Fund shall be
administered as a Trust, and both the Association and the Union shall be represented by an equal number
of Trustees. Employers bound by this Agreement are also bound to any rules or regulations contained in
the Trust Agreement, unless said rules and regulations are inconsistent with the Agreement.

Any full time employee will have contributions made by his employer to the Pension Fund at forty (40)
hours a week or actual hours paid; whichever is greater. When in the future, Ironworkers District Council
(Philadelphia and Vicinity) Pension Fund decides to collect funds for the pension fund on a voucher system,
an addendum will be added to the Agreement. (Overtime hours to be paid at the straight time rate.)
Payments shall be made in accordance with Article VII, Section 5.

In the event that the employer performs work outside the geographical jurisdiction of Local Union herein,

but within the geographical jurisdiction of Local Unions affiliated with the Ironworkers District Council

(Philadelphia and Vicinity), then the employer agrees to be bound by the terms and conditions pertaining to fringe

benefit contributions contained in the Collective Bargaining Agreements entered into between all Local Unions

affiliated with the District Council and firms employing Ironworkers affiliated with the District Council.

Section 5. Combination Voucher Plan, Fringe Benefit Funds:

In accordance with the Agreement between the General Building Contractors Association, Inc., The Concrete

Contractors Association, Inc., (Employer bargaining agent for the industry in the jurisdiction of Local Union 405,

Philadelphia, PA) and Ironworkers Local Union #405, Fringe Benefit Fund contributions shall be made through a

“Combined Voucher Plan” for all work performed under the jurisdiction of Ironworkers Local Union #405.
Case 2:19-cv-01928-MMB Document1 Filed 05/03/19 Page 21 of 57

The fringe benefits included in this Combined Voucher Plan are as follows: Ironworkers Local Union
#405 Annuity Fund, Ironworkers Local Union #405 Working Assessment, Ironworkers Local Union
#405 Apprentice Fund, Ironworkers Local Union #405 Vacation Fund, Ironworkers Local 405 Political
Action Committee Fund, International Funds, Job Recovery Fund, District Council Check Off,
I.M.P.A.C.T. Fund, Benefit/Disability Fund and Industry Advancement Program.

It has been agreed by the employers that these vouchers will be purchased by each employer, from the
Local Union office and distributed to all employees covered by HOURS PAID. Thus, the voucher which
included Annuity, Apprentice, Vacation, Working Assessment, Political Action Committee, International
Funds, Job Recovery Fund, District Council Check Off, .M.P.A.C.T. Fund, Benefit/Disability Fund and
Industry Advancement Program will be calculated at the time and one half for hours worked (Saturdays
are time and one half, Sundays and holidays are double time) after the eight hour day. Deductions will be
taken out of voucher at time and one half and double time respectively.

Section 6. Explanation of Individual Funds:

A.

Annuity Fund. Effective July 1, 2018, in addition to the base wage rate, the employer has agreed to pay
$7.00 towards an Annuity Fund for each hour paid to his employees working under this Agreement,
whether or not such employees are members of Local 405. Such contributions shall be used in combination
with the Apprentice, Vacation, PAC, International Funds, Job Recovery Fund, District Council Check
Off, IL.M.P.A.C.T. Fund, Benefit/Disability Fund and Industry Advancement Program for the purchase
of vouchers by the employer, from the Union and said vouchers are to be included in the weekly salary
of each employee working under the jurisdiction of the Ironworkers Local Union 405 who signed and
delivered to the Union the proper legal action for said deductions. This fund shall be administered as a
trust, and both the Local Association and the Union shall be represented by an equal number of trustees.
Employers bound by this Agreement are also bound by any rules or regulations _ contained in the trust
Agreement governing this Fund, provided that such Trust Agreement Rules and Regulations shall not be
inconsistent with this Agreement.

Working Assessment Fund. Effectively July 1, 2018, in addition to the base rate, the employer has agreed
to contribute to the Working Assessment Fund 6% of gross wages for each employee working under this
Agreement, whether or not such employees are members of Local Union 405. Such deductions shall be
used in combination with the Agreement, Annuity, Apprentice, Vacation, PAC, International Funds, Job
Recovery Fund, District Council Check Off, I.M.P.A.C.T. Fund, Benefit/Disability Fund and Industry
Advancement Program for the purchase of vouchers by the employer, from the Union and said vouchersare
to be included in the weekly salary of each employee working under the jurisdiction of the Ironworkers
Local Union 405 who signed and delivered to the Union the proper legal action for said deductions.

Joint Apprenticeship Fund. Effective July 1, 2018, in addition to the base wage rate, the employcr has
agreed to contribute $1.00 per hour for each employee working under this Agreement, whether or not
employees are members of Local Union 405. Said contributions shall be used in combination with the
Annuity, Vacation, PAC, Work Assessment, International Funds, Job Recovery Fund and District Council
Check Off, ILM.P.A.C.T. Fund, Benefit/Disability Fund and Industry Advancement Program for the
purchase of vouchers by the employer, from the Union, and said vouchers are to be included in the weekly
salary of each employee working under the jurisdiction of Local Union 405.
Case 2:19-cv-01928-MMB Document1 Filed 05/03/19 Page 22 of 57

Vacation Fund. Effective July 1, 2018, in addition to the base wage rate, the employer has agreed to
deduct to the Vacation Fund $0.00 per hour for each employee working under this Agreement, whether
or not such employees are members of Local Union 405. Said deductions shall be used in combination
with the Annuity, Work Assessment, Apprentice, PAC, International Funds, Job Recovery Fund, District
Council Check Off, I.M.P.A.C.T. Fund, Benefit/Disability Fund and Industry Advancement Program for
the purchase of vouchers by the employer, from the Union and said vouchers are to be included in the
weekly salary of each employee working under the jurisdiction of Ironworkers Local 405, who signed and
delivered to the Union the proper legal action for said deductions. Subject to future changes.

International Fund. Effective July 1, 2018, in addition to the base wage rate, the employer has agreed
to deduct into the International Fund (1.P.A.L.), .02¢ per hour for each employee working under this
Agreement, whether or not such employees are members of Local Union 405. Said deductions shall be
used in combination with the Annuity, Work Assessment, Vacation, PAC, Apprentice Funds, Job Recovery
Fund, District Council Check Off, I.M.P.A.C.T. Fund, Benefit/Disability Fund and Industry Advancement
Program for the purchase of vouchers by the employer, from the Union, and said vouchers are to be
included in the weekly salary of each employee working under the jurisdiction of Ironworkers Local
Union 405, who signed and delivered to the Union the proper legal action for said deductions.

Political Action Committee Fund. Effective July 1, 2018, in addition to the base wage rate, the employer
has agreed to deduct into the Political Action Committee Fund, .25¢ per hour for each employee working
under this Agreement. Such deductions shall be used in combination with the Annuity, Apprentice,
Working Assessment, Vacation, International Fund, Job Recovery Fund, District Council Check Off,
LM.P.A.C.T. Fund, Benefit/Disability Fund and Industry Advancement Program for the purchase of
vouchers by the employer, from the Union, and said vouchers are to be included in the weekly salary of
each employee working under the jurisdiction of Local Union 405 who signed and delivered to the Union
the proper legal action for said deductions.

Recovery Fund. Effective July 1, 2018, in addition to the base rate, the employer has agreed to deduct
into the Job Recovery Fund $1.25 per hour for each employee working under this Agreement. Such
deductions shall be used in combination with the Annuity, Apprentice, Working Assessment, Vacation,
Pac, Job Recovery Fund, I.M.P.A.C.T. Fund and Benefit/Disability Fund for the purchase of vouchers
by the employer, from the Union, and said vouchers are to be included in the weekly salary of each
employee working under the jurisdiction of Local Union 405 who signed and delivered to the Union the
proper legal action for said deductions. The parties agree that, effective July 1, 2018 and ending January
30, 2021 for targeted work, concrete only, performed within Philadelphia County: Work weeks consist
of 5-8 hour days (which shall be Monday through Friday) may be used Saturday as a make up day. Work
weeks consisting of 4-10 hour days (which shall be Monday through Thursday) may be used Friday
and Saturday as a make up day. For Bucks, Chester, Delaware and Montgomery Counties: Work weeks
consist of 5-8 hour days (which shall be Monday through Friday) may be used Saturday as a make up
day. Work weeks consisting of 4-10 hour days (which shall be Monday through Thursday) may be used
Friday and Saturday as a make up day. All work after 40 hours will be paid at time and one half, except
for Sundays and holidays, which shall be paid at double time. On projects subject to market recovery, an
80% rate package may be used on the total package for bidding purposes. Apprentice ratios to journeyman
can be adjusted by agreement. The wage scales or percentages provided in accordance with Local 405’s
collective bargaining agreement. No shift differential will occur. Implement Impact Drug Testing Policy
and or the General Building Contractors Assocation Uniform Drug Policy and Procedures for a drug free
work force. Safety training for all workers will include OSHA 30, First Aid CPR training and the NCCCO
Rigging and Crane Signalling Certification. Each contractor receiving the rate reduction must sign a Job
Recovery Contract and be current in their fringe benefit program.

Local 405 Recovery Fund shall pay to the Internartional Organization Fund, three-eighths (3/8) of 1% of
the applicable hourly journeyman wage rate, less vaction benefits, for each hour worked by a 405 member.

6
Case 2:19-cv-01928-MMB Document1 Filed 05/03/19 Page 23 of 57

County Job Targeting Program

The Union agrees to administer a market targeting program that wil | be applicable to all projects
outside of Philadelphia County. The purpose of this Job Targeting Program is to enable Employers
to fairly and effectively compete for available work on projects outside of Philadelphia County and
thereby create job opportunities for embers of the Union. Any Employer that desires reimbursement
from the Union on a job pursuant to this Program must submit a written application for approval of a
job for reimbursement no less than fourty-eight (48) hours prior to submitting a bid or proposal for the
job; provided that an Employer that is delinquent in its fringe benefit contribution obligations under
this Agreement may not apply for or receive reimbursement for any project under this Program. The
following information must be included in the application for reimbursement:

* the identity of the job;

* the identity of the general contractor and/or construction manager; and

* the Employer’s estimate of the hours of work covered by this Agreement that will be
required to complete the job.

Within twenty-four (24) hours after an Employer submits a completed written application described
above, the Union will confirm to the Employer or Employers that apply for reimbursement with respect
to a job that the job has been approved for reimbursement under this Program (a “Targeted Job”). The
Employer that is successful in obtaining the contract for the Targeted Job shall submit monthly imvoices
for reimbursement on a Targeted Job as work is performed and after the Employer has remitted all
fringe benefit contributions and other amounts due under this Agreement for the work covered by the
reimbursement invoice. The Union shall reimburse the Employer for each hour worked on a Targeted
Job at he rates set forth below:

* July 1, 2018 through June 30, 2019 - $0.54 per hour
+ July 1, 2019 through June 30, 2020 - $1.10 per hour
¢ July 1, 2020 through June 30, 2021 - $1.68 per hour

The Union obligation to reimburse an Employer who has been approved for reimbursement with respect
to a Targeted Job shall terminate if the Employer becomes delinquent in its fringe benefit contribution
obligation with repect to any work covered by this Agreement. In that event, the Union shall be entitled
to recover from the delinquent Employer all reimbursements paid to the Employer from the Employer
first became delinquent plus interest.

The Union agrees to notify the Asscoiation of the financial status of its market targeting account upon
request.
Case 2:19-cv-01928-MMB Document1 Filed 05/03/19 Page 24 of 57

Ironworkers District Council Per Capita. Effective July 1, 2018, in addition to the base rate, the employer
has agreed to deduct into the Ironworkers District Council Per Capita, $.03 per hour for each employee
working under this Agreement. Such deductions shall be used in combination with the Annuity,
Apprentice, Working Assessment, Vacation, PAC, International Fund, Job Recovery Funds, I.M.P.A.C.T.
Funds, Benefit/Disability Fund and Industry Advancement Program for the purchase of vouchers by the
employer, from the Union, and said vouchers are to be included in the weekly salary of each employee
working under the jurisdiction of Local Union 405 who signed and delivered to the Union the proper legal
action for said deductions.

Industry Advancement Program Language. The employer agrees, commencing July 1, 2018, to pay into
such fiscal agent selected by the General Building Contractors Association, Inc. a contribution of twenty-
five cents ($.25) per hour for each hour worked by each Reinforced Ironworker (including foreman).
Contributions shall be subject to increase or decrease as determined by the General Building Contractors
Association, Inc.; provided, however, that employers shall notify the Union at least thirty (30) days in
advance in writing of any such changes. The contributions comprising this Fund shall be administered
by the General Building Contractors Association, Inc. and shall be used in a payment of the operating
costs of such Association including, but not limited to, the expenses incurred in connection with the
promotion of stability of relations between labor and management, the Association’s costs of collective
bargaining, costs of representation in the adjustment of grievances and in arbitration, fees of arbitration,
secretarial costs, counsel fees, conducting safety campaigns, research programs and such other matters as
will be beneficial to the industry at large. No employer or employee shall have any interest, proprietary or
otherwise, in said contributions and/or the assets of said Fund.

I.M.P.A.C.T. Fund. In addition to the per hour wage rate, the Employer and the Union shall contribute
five-eighths (5/8) of 1% on Journeyman rate less vacation benefits per hour to Ironworkers Management
Progressive Action Cooperative Trust (I.M.P.A.C.T.), a jointly trusted cooperative trust with federal tax
exemptstatus under section 501 (A) of the Internal Revenue Code as an exempt organization under section
501 (C) (5) of the Internal Revenue Code.Tax exempt status determination was rendered under the initial
name of the trust which was the Employers Responsive Educational Cooperation Trust of North America.
The general purposes of the trust include the improvement and development of the Ironworker industry
through education, training, communication, cooperation and governmental lobbying and legislative
initiatives. The reporting, payment, frequency of payment and administration of such contributions shall
be governed by the terms of the I.M.P.A.C.T. trust agreement, policies and resolutions. The five-eighths
(5/8) of 1% on Journeyman rate less vacation benefits per hour contribution shall! be in lieu of any and
all contractual requirements for contributions to the National Ironworkers and Employers Apprenticeship
Training and Journeymen Upgrading Fund and the Institute of the Ironworking Industry. Said contributions
shall be used in combination with Annuity, Apprentice, Vacation, Working Assessment, Political Action,
Industry Advancement, Job Recovery, Benefit/Disability Fund and District Council Check Off Funds for
the purchase of vouchers by the Employer from the Union. In addition, the Union and employer agree
that by making contributions to I.M.P.A.C.T., each of them may become bound to I.M.P.A.C.T.’S drug
and alcohol screening policy and procedure or equivalent program and any amendments or modifications
thereto.

The parties agree to amend the Agreement to include the GBCA drug policy and program.

Benefit Fund - The Employer shall deduct $0.10 per hour for each employee working under this agreement
to be used for the purchase of disability insurance for all eligible employees.
Case 2:19-cv-01928-MMB Document 1 Filed 05/03/19 Page 25 of 57

Section 7. Payments:

All reports and fund payment required in Article VII are due by the fifteenth day of the month following the
period covered by such reports, and shall be accompanied by a common form to be supplied by Local Union 405.
Said form shall contain such information concerning the details of the payments and hours worked by covered
employees as is necessary for the sound administration and operation of all Funds contained herein. A copy of said
common form shall be sent with payments due to each Fund Administrator. Reports and payments received in the
office of the appropriate Fund Administrator after the thirtieth day of the month following the period covered are
delinquent, and shall be subject to forfeiture of the bond so posted and/or cash deposited for the total amount due
the Funds, and in addition shall be subject to a collection charge of ten percent of the amount due to each Fund.
When an employer initially becomes delinquent, and should the employer continue delinquent in his reports and
payments to the Funds as mentioned herein the Union shall have the right to withhold employees covered by this
Agreement from the employer, the no-strike clause of this Agreement notwithstanding except:

A. No employee shall be withheld from an employer under this Section until: (1) The administrator of the
Fund(s) shall have first communicated by certified registered mail with said employer apprising him of
the delinquency or arrearages, and (2) In the event the said employer fails to satisfy all his obligations to
the Fund(s) shall contact the employer and make arrangements for the immediate payment of all monies
due the Fund(s). Copies of the delinquency notification shall be sent by the appropriate administrator to
the Union and the Local Association at the same time said notice is sent to the delinquent employer. In
the event that the delinquent employer shall not have satisfied his total obligations to the Fund(s) within
three working days following the receipt of his delinquency notice from the office of the administrator of
the Funds(s) as herein provided, the Union shall have the right to withhold its employees as is more fully
set forth herein, and in such event the Union shall not be required to involve or resort to the arbitration
procedure specified in this Agreement.

B. Any employer who has been delinquent as defined herein to any Fund(s) specified herein for two consecutive
months shall make payments as specified herein on a weekly basis until such time as the trustees and/
or administrators of said Funds(s) are satisfied that said employer can and will make said payments on
a monthly basis again without again becoming delinquent. All regulations and rules contained herein,
including liquidated damages, strike provisions, and other enforcement actions which would ordinarily
apply to a monthly payment shall apply to an employer who must pay weekly except that no written notice
of delinquency shall be required once the need for weekly payment has first been established and notice
for same given. In the event that the trustees or administrator of any Fund(s) herein deem desirable, the
accountants, auditors or authorized representatives are instructed by said trustees to check said records of
any employer bound hereto. Such records shall consist of those that may have any bearing whatsoever
on hours worked by and hours after the regular quitting time. The overtime premium for the first eight
hours on Saturday is time and one-half. All other overtime will be paid at the double time rate, except as
provided under shift work. When employees who are employed on such job during the regular work hours
whose continuity of employment on such job was interrupted due to job conditions; or when overtime is
required on the job, then such employees who have been employed thereon on the last day or days shall
not be substituted for by other employees unless such employees are no long on the employer’s payroll.

On With respect to each of the contribution rates named above, the union will decide on an annual basis the
contribution rate for each of the Funds so long as the overall wage and benefit package does not exceed
$1.67 for 2018-2019, $1.71 for 2019-2020 and $1.75 for 2020-2021. GBCA County Commercial Rate
$1.62 for 2018-2019, $1.65 for 2019-2020 and $1.69 for 2020-2021. The Union will provide Employers
a wage/benefit sheet on or before June 30 of each year.
Case 2:19-cv-01928-MMB Document1 Filed 05/03/19 Page 26 of 57

ARTICLE VIII
HOURS OF WORK, OVERTIME, AND PAYMENT OF WAGES

Section 1. Daily Straight Time Hours of Work:

Eight hours shall constitute a day’s work and such shall be made between 6:00 a.m. and 5:30 p.m., Monday
through Friday, unless a different agreement is reached between the employer and the Union, and except in
territories where a shorter workday prevails among a majority of the building trades unions on building work. The
work day shall be interrupted by a meal period without pay between the third and fifth hour of work. This meal
period may be curtailed by agreement between the employer or his representative and the employees on the job.
Straight time hours shall not exceed eight in any one day or forty in any one week.

Section 2. Call for Men:

A. When an employee works on two or more jobs on the same day for the same employer, he shall receive a
minimum of eight hours pay unless work is prevented by weather conditions, in which case the employee
shall receive pay for the hours that he actually worked. A foreman who works on two or more jobs on the
same day shall receive the higher rate of pay for the day.

B. The employer shall notify each employee before he leaves the job, whether or not he is to return to work
the next day, and if so whether to the same job or another job for the same employer. In the event such
notice is not given before each employee leaves the job and an employee is not employed on that same
job or another job for the same employer the next day, the employee shall have the right to return to the
job the next day at the regular reporting time until he is paid off, with a minimum of two hours pay. Such
waiting shall not exceed eight hours.

C. The contractors shall notify the Local Union of new jobs acquired in order to form a joint relationship
between contractor and Union and to document work history that is essential to the future of the industry.

D. It shall be the responsibility of the employer to report all job starts to the Union within 48 hours. If any
employer violates this provision or is found to be intentionally cheating or cheating in collusion with his
employees the Union shall place a steward on all of the employer’s jobs for the remaining term of the
Agreement.

E. When an employee cannot start work due to weather conditions or is not put to work through no fault
of his own and is then notified by the contractor to start work, whether his on the job or at home the
employee will be paid from starting time for the day or for the hours he actually worked.

Section 3. Holidays:

The following holidays shall be observed and when work is performed thereon it shall be paid for at twice the
base wage rate: New Year’s Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and Christmas
Day. Employees shall be off Christmas Eve Day and receive four (4) hours pay. The foreman shall receive a
guaranteed eight (8) hours pay for the holiday. Employees who have to work on Christmas Eve Day shall work
four (4) hours and be paid for eight (8) hours. Any time worked beyond four(4) hours shall be paid at the double
time rate plus the four (4) hour holiday pay. To receive the holiday pay, the employee must work the day before
Christmas Eve and the first working day after Christmas Day. In years when Christmas Eve Day falls on a Saturday
or Sunday, the four hour provision shall apply to the preceding Friday. There shall be no work performed on Labor
Day except to protect or save a life or property. Holidays specified herein which fall on a Sunday shall be observed
the following Monday.

10
Case 2:19-cv-01928-MMB Document1 Filed 05/03/19 Page 27 of 57

Section 4. Overtime:

All overtime is time and one half (Saturday is time and one half) except for Sundays and holidays, which is
double time. Employees will be paid overtime regardless of time started. When employees who are employed on
any job during the regular work hours whose continuity of employment on such job was interrupted due to job
conditions; or when overtime is required on the job, then such employees who have been employed thereon on the
last day or days shall not be substituted for other employees unless such employees are no longer on the employers
payroll.

Section 5. Shift Work:

If the employer so elects, he may work either two or three shifts in a twenty four hour period. When the employer
assigns employees to shift work, he shall work them at least five same shift periods except in case of an emergency,
said emergence to be approved by the General Executive Board of the International Union. All shift work shall
be between 8:00 a.m. Monday and 8:00 a.m. Saturday. When two shifts are employed, each shift shall work eight
hours and shall receive eight hours pay at the straight time base wage rate, or a proportionate part thereof for time
worked. When three shifts are employed, each shift shall work eight hours and shall receive eight hours pay at the
straight time base wage rate or a proportionate part thereof for time worked. Shift work performed on holidays
specified herein. Saturdays, Sundays or beyond the straight time hours shall be paid for at the appropriate overtime
rate as specified in Section 4 above, beginning with the first or morning shift. Notwithstanding, the contents of
the aforementioned shift work provisions, the General Executive Board of the International Union may in specific
cases, determine the aforementioned provisions shall not apply. In said special cases, the General Executive Board
may state the special shift work hours and the payment for such shift work.

Section 6. Wage Payments:

A. An itemized statement identifying the employer and showing hours worked, wages earned, and all tax and
other deductions shall be listed separately. The employer may withhold three days pay in order to make
up the payroll. Employees shall be paid prior to quitting time on the regular pay day, which shall be once
a week on such a day as agreed upon between the employer and the Union. All wages and fringe benefit
payments shall be made by check, except when the Union has cause to doubt the financial responsibility
of the employer. In all such cases, wage payments shall be made in cash. When the employer pays by
check and the check is not honored by the employer’s bank, the employee shall received an additional two
hours pay. When through no fault of their own, employees are not paid by the quitting time on the regular
pay day, or when laid off or discharged, the employees check must be dropped off at the business office
of Local Union 405 at lay off time or by 12:00 p.m. The employee will be paid waiting time a minimum
of 2 hours up to 8 hours a day. Fridays are excluded and the layoff check must be received at Local Union
405’s business office by the end of the day on Friday. If an employee is required to go to some other point
other than the job to be paid, he shall be paid for the time required to go to such place. Employees who
quit on their own accord shall wait to be paid until the next regular pay period.

B. A day off is up to the discretion of the employee who has the option of a day-off or lay-off.

Section 7. Bonding:

All employers who are bound by this Agreement shall obtain a payment bond or bonds from a reputable surety
company payable to the trustees of the Funds specified in Article VII herein in an amount sufficient to cover the
maximum Fund payments for a minimum period of two months, but in no event less than twenty-five thousand
dollars in the case of the Welfare and Pension Funds. In lieu of obtaining payment bonds, employers shall have the
option of depositing with the trustees of said Funds a like sum of money in cash. The Union shall have the right to
require proof of bond coverage or cash deposit. In the event that an employer bound hereto has not posted a bond
or a cash deposit in the sum of twenty-five thousand dollars with the Welfare and Pension Fund office as set forth

11
Case 2:19-cv-01928-MMB Document1 Filed 05/03/19 Page 28 of 57

herein, then such employer shall furnish reports and make payments to the Local Union Office on a weekly basis.
Should an employer fail to make his weekly remittance as required by Section VII, by the following Monday
following the week covered by such reports, such employer shall be deemed delinquent, and Union shall have the
right to withhold employees covered in this Agreement from such employer as specified in Article VII, Section
5, herein, but without written notice of delinquency and without regard to arbitration and no strike procedures
specified in this Agreement.

ARTICLE IX
WORKING CONDITIONS
Section 1. Concrete Pours:
A. When concrete is being poured, a Reinforced Concrete Ironworker must be in attendance when conditions

require mesh to be raised, dowels or rods to be placed during pouring. Pours are not required to be
attended by a Reinforced Concrete Ironworker unless the above conditions are met or any other work
is required which is not covered by the Ironworkers of Loca! Union 405 herein, not by other tradesmen.

B. On all concrete pours that contain Post-Tension Reinforcement a Certified Reinforced Ironworker must
be employed at the jobsite or in close vicinity for safety and any malfunctioning of the Post-Tension
standards, anchors or wedges.

Section 2. Continuity of employment:
No employee shall be removed or solicited to leave the employment of an employer bound by this Agreement
without consulting that employer, and without this Union immediately replacing the employee.

Section 3. Discrimination:
The parties hereto agree to comply with any and all State and Federal laws, regulations and rules guaranteeing
civil rights and liberties to all persons.

Section 4. Double Jobs:
No employee shall be permitted to receive wages for more than one job at the same time.

Section 5. Drinking Water:
The employer shall at all times furnish suitable drinking water in vessels with faucet and individual paper
drinking cups for employees working under this Agreement. Ice shall be furnished when necessary.

Section 6. Material, Sorting, Distributing and Storage Points:

The sorting, distributing and handling of all materials coming under the jurisdictional claims of the Union
on or about the job or at storage points, shall be performed by employees covered herein, in accordance with
International regulations and official decisions.

Section 7. Piecework:

Employees shall not contract, subcontract, work piecework, or work for less than the scale of wages established
by this Agreement. The employer shall not offer and/or pay, and employees shall not accept, a bonus based on
specific performance of any individual job. The Union prohibits piece- work of any description.

12
Case 2:19-cv-01928-MMB Document1 Filed 05/03/19 Page 29 of 57

Section 8. Production Limit:
There shall be no limitation placed on the amount of work to be performed by an employee covered herein
during working hours.

Section 9. Safety Provisions:

Employees covered herein shall at all times while in the employment of the Employer be bound by the
Employer’s safety rules and regulations. In accordance with the requirements of the Construction Safety Act,
if applicable, and/or the Occupational Safety and Health Act of 1970, it shall be the sole responsibility of the
Employer to ensure the safety of its employees. The Union’s involvement with the establishment of the safety and
health standards and rules contained herein shall not be used to establish liability on behalf of the Union to any
employees or to any other person in the event that injury or accidents occurs at the Employer’s worksite.

The safety and health standards and rules contained herein are minimum standards and are not to be interpreted
to mean that the Employer does not have the right to establish and impose additional or more stringent standards
and/or rules to protect the health and safety of the public, its employees or the employees of its subcontractors
and/or suppliers. It shall be the sole responsibility of the Employer to ensure that the Employees covered herein
comply with the safety and health standards and rules set forth herein and/or with its safety and regulations. In
addition, the following provisions:

A. Power Equipment: When power equipment is used to unload rebar from the truck to the ground provided
all the safety precautions are studied, the following will apply:
1) One or more employees will be used when a fork lift, front end loader, bulldozer or backhoe
are used.
2) A minimum number of employees (2) are needed when a crane or cherry picker is needed or

used to off load material from the truck to ground only providing conditions permit the safe
use of the crane or cherry picker.

3) When a crane or cherry picker is needed to hoist material to an elevation higher than from
truck to the ground, four (4) employees are needed, provided there is not a blind spot, if so,
a fifth man is needed as a signal man.

B. Slings:
Steel cable shall be used instead of chains or hemp slings.

C, Hazardous Waste:

When work is performed by Reinforced Concrete Ironworkers on hazardous waste sites (so determined by
Federal, State or others so designated to do so) and the Reinforced Concrete Ironworker is required to wear level
a, b, or c personal protection, the Reinforced Concrete Ironworker shall receive his regular hourly wage plus an
additional $3.00 per hour.

D. Reels:
Employees will wear reels to accommodate safe and efficient handling of tie wire and will be considered
tool of the trade.

Section 10. Tool Shed:

On each job of sufficient size and duration to justify the same, the employer shall provide a room or shed for
employees to change their clothes and store their tools. Where possible, the employer shall also provide a tool crib
or box on jobs, under lock and key, and losses of such tools and clothing due to theft or fire when the job is not
working shall be replaced by the employer, providing that all tools are registered with the employer or foreman,
in writing, when taken on the job, and loss claims are registered in writing within twenty-four hours after the
occurrence of such loss.

13
Case 2:19-cv-01928-MMB Document1 Filed 05/03/19 Page 30 of 57

Section 11. Workers’ Compensation:

The employer shall at all times provide workers’ compensation insurance and at the start of every project the
contractor must provide the name, address and telephone number of their insurance carrier to the job steward or
union hall.

Section 12. Work Jurisdiction:

It is agreed that the jurisdiction of work covered by this Agreement is that provided for in the Charter grant
issued by the American Federation of Labor to the International Association of Bridge, Structural and Ornamental
Ironworkers, and that which is primarily within the recognized and traditional jurisdiction of the Union, it is being
understood that such claims are subject to decisions rendered by the Impartial Disputes Board
and as specified in Article XV, Section 1, herein.

Section 13. Work Outside of Territorial Jurisdiction:

A. Employees shipped to jobs or work out of the jurisdiction of the Union shall receive transportation,
traveling time and expenses provided they remain on the job thirty days, or until the job is completed if
it requires less than thirty days. Employees shipped to a job and not put to work, weather permitting, or
if the job is not ready for them to go to work, shall be paid the straight time base wage rate for such time,
or such employees shall be shipped back to the shipping point with time and transportation paid by the
employer.

B. Any foreman working in another territory on a holiday and transferred to work in Local Union 405
territory on that holiday shall receive double time wages. Any employee has the option to work in Local
Union 405 territory for their straight time base wage rate.

Section 14. Post-Tensioning Ironworkers:
Any Ironworkers involved in stressing, cutting or repairing of Post-Tension cables in the jurisdiction of Local Union
405 must have ANSI, Post-Tensioning Ironworkers Certification in order to work on Post-Tensioning projects.

ARTICLE X
HIRING PROCEDURES

When additional employees are required to augment the working force of the employer, they shall be secured
through Local Union 405’s business office. In order to maintain an efficient system of production in the industry,
to provide for an orderly procedure of referral of applicants for employment, and to preserve the legitimate interest
of employees in their employment, the employer and Local Union 405 agree to the following plan of referral of
applicants for employment.

A. The employer shall have the right to employ directly a minimum number of employees to consist of
superintendents, general foremen and foremen. When the employer employs superintendents, general
foremen or foremen, either directly or upon request, the employer shall notify the Union office within
twenty-four hours of employment.

B. An Employer may recall any former employee through the Local 405 referral system without regard to his
or herplace on the referral list, provided that, an Employer may not exercise this recall right with respect
to a former employee who was subsequently employed by another Employer until that individual has
been on the referral list for at least 5 consecutive days. The former employee who was being “recalled”
shall have the right to accept or reject such employment.

Cc, Local Union 405 shall select and refer applicants for employment without discrimination against such
applicants for reasons of age, color, creed, national origin, race, sex, Union membership; and such
selections and referrals not be affected in any way by by-laws, constitutional provisions, regulations, rules

or any other aspect of obligation of Union membership policies or requirements.
14
Case 2:19-cv-01928-MMB Document1 Filed 05/03/19 Page 31 of 57

No employee shall be hired or assigned to a job on a temporary basis and then laid off or sent home
during the same day while work is still available. This shall mean that all employees reporting for work
on a job shall continue working until such time as the work has been finished. Upon initial assignment,
an employee’s first working shift for that work assignment, employee shall receive (8) eight hours of
pay; unless employee is being brought into an existing working crew and that shift ends prior to (8) eight
hours worked due to completion of the required tasks. In this case. the employee shall be compensated for
actual hours worked. In the event of inclement weather and /or equipment failure preventing the employee
from starting and working their shift, and only case of initial assignment and the employee’s first working
shift for that assignment, the employee shall receive a minimum of (2) two hours pay. If an employee is
hired or assigned to a job and it is determined that they cannot perform the required tasks associated with
the project, the employer shall notify the union and the employee shall be referred back to Local Union
405’s referral system; and the employee shall receive a minimum of (2) two hours of pay. The employee
shall be returned to the Local Union 405’s referral list at their previous position. This provision shall not
apply when remaining work for any such day is limited to the installation of dowels and/or realigning
or reinforcing steel or wire mesh while concrete is being poured. When employees are retained for the
purpose of setting dowels and realigning or reinforcing steel and wire mesh, the job foreman and/or job
steward shall remain to perform this work. This shall not prevent the discharge of employees for proper
cause.

Any applicant for employment shall have the right to refuse to accept an employment opportunity presented
to him. Any applicant who rejects two (2) consecutive employment opportunities shall be placed at the
bottom of the referral list. Employers shall call Local Union 405 between the hours of 6:00 a.m. and 4:00
p.m., Monday through Friday for employees needed for the next working day.

When an applicant is referred for employment and then quits such employment, he shall be placed at the
bottom of the referral list. In the event that an applicant for referral does not show up for a job opportunity
within thirty continuous work days, his name shall then be removed from the referral list unless he is ill
or injured.

Apprentices shall be hired and transferred in accordance with the apprenticeship provisions of the Joint
Apprenticeship Agreement between the Local Association and Local Union 405 and the standards filed
with the Bureau of Apprenticeship Training.

If Local Union 405 fails to refer applicants within a forty-eight hour period after being notified, the
employer shall have the right to employ employees directly. The employer shall notify the Union within
twenty-four hours of employment of such employees.

A copy of this Agreement shall be made available to any job applicant at the Local Union office upon
request.

ARTICLE XI
RIGHTS AND OBLIGATIONS

Section 1. Business Agent:

The Business Agent of the Union shall have access to all jobs ove which the employer exercises control of entry,
shal! fully comply with safety, security, and visitor rules established for the project and shall not interfere with the
work of employees on the job.

15
Case 2:19-cv-01928-MMB Document1 Filed 05/03/19 Page 32 of 57

Section 2. Job Steward:

There shall be a steward on each job who shall be appointed by the business agent. He shall keep a record of
workers laid off and discharged and take up all grievances on the job and try to have same adjusted. In the event
he cannot adjust them, he must promptly report that fact to the business agent, who shall report same to the proper
officer of the Union so that efforts can be made to adjust any matter without a stoppage of work. He shall see that
the provisions of the General Working Rules of the International Association of Bridge, Structural, Ornamental
Ironworkers and Reinforced Ironworkers are complied with and report to the Union the true conditions and facts.
The steward shall promptly take care of injured workers and accompany them to their homes or to a hospital,
as the case may require, without any loss of time and report the injury to the proper officers of the Union. The
steward shall not have the authority to cause a work stoppage on any job of a fair employer. A steward failing to
fulfill his duties shall be subject to censure by his Union, and also subject to a penalty upon conviction on charges
provided in the International Constitution. The employer agrees that the job steward will not be discharged until
after proper notification has been given to the Union and, further, when employees are laid off, the job steward
shall be the last employee laid off other than the foreman. The standard interpretation of the Steward’s Clause of
the General Working Rules of the International Association of Bridge, Structural and Ornamental Ironworkers is
that the business agent shall appoint one working steward from among the employees on the job.

Section 3. Subcontractors:
The employer agrees that he shall not enter into any sub-contract or engage the services of any subcontractor
who refused or fails to agree to observe all of the conditions or employment established by this Agreement.

ARTICLE XII
UNION SHOP CLAUSE

All employees who are members of the International Association of Bridge, Structural and Ornamental
Ironworkers on the effective date of this Agreement shall be required to remain members of the Union in good
standing as a condition of employment during the term of this Agreement. All employees shall be required to
become and remain members of the Union in good standing as a condition of employment from and after the
seventh day following the date of their employment, or the effective date of the Agreement, whichever is later.

ARTICLE XIII
ASSISTANCE TO OTHER UNIONS

This Agreement does not deny to the Union or its representatives any right which may be permitted to them
under the existing laws to render assistance to other labor organizations by lawful removal of its members from
jobs when necessary and proper to protect the interests and security of such labor organizations. No removal shall
take place, however, until such action has first been approved by the General Executive Board of the International
Union, and until notice is first given to the employer involved.

ARTICLE XIV
DISPUTES AND PROCEDURES

Section 1. Jurisdictional Disputes:

It is agreed between the parties hereto that this Agreement is applicable to construction work that is primarily
within the recognized and traditional jurisdiction of the Union, and said work shall be performed in accordance
with the terms of this Agreement. It is further agreed that should an employer bound hereto be required to perform
construction work that is within the recognized and traditional jurisdiction of another Union, or which work

16
Case 2:19-cv-01928-MMB Document1 Filed 05/03/19 Page 33 of 57

is claimed by another Union, the work assignments shall be made in accordance with and shall be subject to
agreements and decisions of record recognized by the Building Trades Department, AFL- CIO, established trade
practice, or prevailing area practice, with due regard, however to the efficiency and economy of operations. If the
Union is still aggrieved over any assignment after discussion between the employer and the Business Agent(s) of
the Union(s) involved, an attempt shall be made to settle the dispute by discussion between the Business Agent(s)
of the Union(s) involved and the Director of Labor Relations of the Local Association. If such discussion does
not result in a prompt settlement of the dispute, the matter shall then be referred to the Impartial Jurisdictional
Disputes Board and Appeals Board. If the matter is not resolved in this matter, the parties involved may then agree
to select an impartial third party as provided in Section 2, below. Pending an orderly resolution of the matter, there
shall be no interruption of work by a work stoppage, strike, or refusal to refer men to the project by the Union.
Section 2. Disputes and Grievances:

The following shall be the procedures to be followed with respect to all disputes of any nature whatsoever
(except jurisdictional disputes as provided in Section | above except any disputes arising under Article VI above)
which may arise between the parties hereto or their individual members involving the interpretation or application
of this Agreement during its term.

A. If the disputes affect, or arise on, a particular job or operation, an attempt shall be made to settle it by
discussion between the foreman and/or operation and/or the Union’s Business Agent.

B. If the discussion provided for in paragraph (A) above does not result in a prompt settlement of the dispute,
or if the dispute affects or involves more than one job or operation, an attempt shall be made to settle the
dispute by discussion between the Business Agent of the Local Union and the Director of Labor Relations
of the Local Union Association. If such discussion does not result in a prompt settlement of the dispute
and either the Local Association or the Union desires further action respecting such dispute, such further
action shall be arbitrated in the manner hereinafter set forth.

C. The Local Association or the Union, whichever decides, then shall be further action on the dispute, shall
notify the other in writing by registered mail of its intentions to submit the dispute to arbitration, and shall,
simultaneously, file with the American Arbitration Association, a written demand for arbitration of said
dispute, whereupon an arbitrator shall be appointed in accordance with the then prevailing rules of Labor
Arbitration Tribunal of said American Arbitration Association, except that if the parties hereto fail to
agree upon any of the persons named in the first submitted list by the American Arbitration Association to
the parties, or if those name in said list decline or are unable to act, and if for any reasons the appointment
cannot be named from such first submitted list. The American Arbitration Association shall send a second
list of names of persons chosen from its Panel, and thereafter proceed in accordance with its rules aforesaid.
The arbitrator thus appointed shall hold hearings as promptly as possible and shall render his award in
writing. Such award shall be final and binding upon the Local Association and the Union and upon their
respective principals or members. In considering his award, the arbitrator shall not modify, detract from
or alter the provisions of this Agreement. The arbitrator’s fees and expenses and the fees of the American
Arbitration Association shal! be shared equally by the Local Association and the Union. No disagreement,
dispute or questions shall result in any slow down, stoppage, strike, abandonment or lockout pending the
completion of all procedures, including arbitration, provided for in this Agreement or Article.

Section 3. Strikes and Lockouts:

It is agreed that there shall be no slowdown, strikes or work stoppages of any character whatsoever by the Union
or its members, either individually r collectively, and that there shall be no lockouts by the Local Association
during the terms of this Agreement. This provision shall not apply, however should either party hereto refuse to
abide by any decision or order rendere by the Impartial Jurisdictional Disputes Board or Appeals Board; to submit
any matter or arbitration as provided for herein; or when the Union has been advised by the administrator to any
Fund specified herein that an employer is delinquent as specified herein.

17
Case 2:19-cv-01928-MMB Document1 Filed 05/03/19 Page 34 of 57

ARTICLE XV
APPRENTICES

Recognizing the need to maintain continuing support of apprenticeship and similar training programs in the
Construction Industry, the employer shall, to the extent permitted by job conditions, employ from the Union and
which is within his capability all apprentices. The apprentices shall come under the jurisdiction of the Union and the
Joint Apprenticeship Committee and shall abide by the apprenticeship standards of said Committee. All apprentices
shall work under the supervision of working journeymen. Both the Local Association and the Union shall have an
equal number of representatives on the Joint Apprenticeship Committee. The length of the apprenticeship program
shall be three years and the apprentice compensation is as follows:

Ist Year: 65% of base wage rate
2nd Year: 80% of base wage rate
3rd Year: 95% of base wage rate

The apprenticeship ratio shall be 1 (one) apprentice to 4(four) journeymen. The apprentice to journeymen ratio
and/or wage scale or percentages may be different from the ratio and/or wage scales or percentages specified herein
to the extent provided, permitted or required applicable by and international project agreement. The ratios and/or
wage scales or percentages provided in such an agreement shall be applicable in accordance with such agreement
when certified by either the International Union or the applicable local union. Apprentices are not permitted to
work outside of the territory of the Ironworkers District Council of Philadelphia.

The following is a Supplemental Agreement between The Concrete Contractors Association, Inc. and Reinforced
Ironworkers Local Union 405.

Article [X, Section 6, The installation, Material Sorting, Distributing, Loading & Unloading (on jobsite) & off Site
Storage points shall be expanded to include:

A. Reinforced Concrete Ironworkers (Rodsetters) shall be employed on installation of all articles made of
wire and materials altered in the field such as framing, cutting, bending, burning and welding by acetylene
gas and electric machines that are to be used for the purpose of reinforcing concrete.

B. All work including the welding, tying and fastening of reinforcing bars or wire mesh, whether to each
other or to some other form of material (metal) even if not tied, tied connected, welded or otherwise and
whose reason is reinforcement and not convenience, shall be done by the Reinforced Concrete Ironworker.

ce The placing, rolling out, fastening (by any means wire or weld for any reason) or general installation of
all wire mesh or substance termed wire or mesh or mesh in all shapes, sizes, weights, in either sheets or
rolls used to reinforce concrete (construction) shall be the work of the Reinforced Concrete Ironworker.

D. The installing of all wire mesh, mesh or chicken wire on any surface; whether wood, concrete, steel or
other materials that will accept or be covered by concrete, gunite, epoxy, fiber or any substance not named
hercin for the purpose of reinforcement, fireproofing or refractory.

E. When structural beams or other materials (refer to above) shall be covered by wire mesh or chicken wire
for the reception of any substance termed refractory, the covering and fastening or installing of the wire
mesh or chicken wire to the structural beam or other material or object shall be the work of the Reinforced
Concrete Ironworker.

F, Setting of dowels, realigning steel (tying or moving), or pulling of wire mesh; on new construction which
does not enter into existing structure whether of building, heavy and highway, residential or commercial
work is the work of the Reinforced Concrete Ironworker.

18
Case 2:19-cv-01928-MMB Document1 Filed 05/03/19 Page 35 of 57

The sorting, distributing and handling of all reinforcing materials, reinforcing bars, wire mesh, welding
equipment or all material referring to or aiding in the installation of such, coming under the jurisdictional
claims of the Union in or about the job or storage points shall be done by the Reinforced Concrete
Ironworkers in accordance with International Regulations, International Agreements and official decisions.

All pre-fabricated mats, columns, beams or walls whether fabricated on job or at another location shall
be installed and fabricated by the Reinforced Concrete Ironworker.

Work done on or in shipyards, navy shipyards, reservoirs, water treatment plants, bridges, approaches,
government installations, railroads or road work under the category of Heavy & Highway, Residential,
Commercial, Building and Industrial.

The maintenance and use of power tools and equipment used in conjuncttion with the Reinforced
Concrete Ironworker trade will be considered tools of the trade. These include, but are not limited to:
tieguns, welding machines, fork lifts, man lifts, scissorlifts, handling of hydraulic jacks, power operated
or otherwise, reinforcing steel bending machines and stressing machines for post-tensioning or otherwise.

Renovation: The installing of dowels in pre-drilled holes by any means - epoxy compound, tying with
wire or any substance to accept rebar or mesh in any size or dimension (chicken wire, 4x4 or such) to be
covered by gunite or refractory shall be the work of the Reinforced Concrete Ironworker. This process to
be done of abutments, facades or any structure.

The installing of dowels (reinforcing bars) in pre-drilled holes of any material, wood, concrete, etc., or
otherwise by any means necessary - epoxy, glue, compound, tying, shall be the work of the Reinforced
Concrete Ironworker.

The assembling and erection of all sign structures, the bolting, welding, and bracing with any or all tools
necessary.

Fiber Glass Rebar: The loading and unloading, transporting, installing, fabricating, tying, cutting with
saw or any tool either manual or powered is the work of the Reinforced Concrete Ironworker.

If two or more trades work on special shifts (same time, same shift) and are functioning as a composite
unit, when working overtime on holidays or any of the trades working the Ironworker shall receive double
time also. He will also receive the highest wage of the trade working together. Sample: Elevated Wages.

Fabrication, installation and modification of all caissons (whether called piles or cages) of any length
or size shall be the work of the Reinforced Concrete [ronworker on buildings, heavy and highway,
residential, industrial or commercial.

Post Tensioning & Pre-Stressing Materials:

1. Installation

a.) Cables - The installing and stressing of all vertical and horizontal cables in construction and masonry
walls. Even if these walls don’t need mortar or caulk in some cases. The installing of line or stressing in
grease caps at the end of cable, or any purchase, in essence, waterproofing, etc.

19
Case 2:19-cv-01928-MMB Document1 Filed 05/03/19 Page 36 of 57

2. Fabrication

a.) The splicing, extending, fastening, taping, shortening, or altering of any kind by use of torch or
power equipment or other means for any reason shall be the work of the Certified Reinforced Concrete
Ironworker.

b.) Distributing of objects or material of any kind which aid or are necessary for the installation and
stressing of cables shall be the work of the Certified Reinforced Concrete Ironworkers.

c.) The complete installation of anchors, dead ends, or wedges on all cables that come to the job sites
without them, no matter what the reason shall be the work of the Certified Reinforced Concrete Ironworker.

d.) The cleaning or removing of grease or substances from the cable by any means and with any material
or solvent shall be the work of the Certified Reinforced Concrete [ronworker.

3. Transporting on Jobsite

a.) The loading, unloading, hoisting or lowering and moving by hand or by any form of power equipment
or limited movement shall be the work or the Certified Reinforced Concrete Ironworker.

4. Wedging

a.) The installing of wedges or any kind of material to the cable and anchors and dead ends for the purpose
of, and as part of the stressing for the purpose of, and as part of the stressing (pulling) operations shall be
the work of the Certified Reinforced Concrete Ironworker.

5. Securing Anchors
a.) The installing or fastening of the anchors, dead ends, and/or devices to any structure or form of any
type dead end and/or other devices shall be the work of the Certified Reinforced Concrete Jronworker.

6. Pre-Stressing & Post Tensioning
a.) The stressing or pulling of the cable by mechanical equipment (hydraulic or otherwise) or any other
means shall be the work of the Certified Reinforced Concrete Ironworker.

7. De-Tensioning, Lift-Off's of Modifications

a.) Any type or modifications to a tendon or tendons (multi-strand) are to be performed by a Certified
Reinforced Ironworker.

8. Barrier Cables

a.) The installation of tendons, anchors, barrel anchors, slotted Bearing plates wedges and turn buckles
and any stressing or back stressing to be performed with any type of hand tools, or power equipment
(rams, compressors, pocket shears) are to be performed by the Certified Reinforced Ironworker.

9. Certifications

a.) Certifications are now required to install all anchors, tendons, all back-up reinforcement, stressing,
modifications to all part of the post-tensioning system. The total system is from one tip of the tendon tail to
the other and all equipment in between those tails, including all stressing and finishing off all tendon tails
with the placement of all types of end caps. This work shall be done by a Certified Reinforced Ironworker.

20
Case 2:19-cv-01928-MMB Document 1 Filed 05/03/19 Page 37 of 57
ACCEPTANCE OF AGREEMENT

Association and Non-Association Employers’ Acceptance
of the Agreement between the

General Building Contractors Association, Inc.
Concrete Contractors Association, Inc.

and
Reinforced Ironworkers Local Union 405
The undersigned employer approves, ratifies and agrees to be legally

bound by all of the provisions of the foregoing Agreement made by the
Employer Associations and Reinforced Ironworkers Local Union 405

 

 

 

Dated this LU rte day of AA wGusi— _ aif
FOR THE EMPLOYER

Firm Carats Cop CASTE Cor-Pye ATio~)

Address Y Creee Canewat

 

,
City, State Roorkwy CH . on 7 Zip (706?

  

Phone Gio- Coy - 0?

Ra Fa
Signature for the company oo | SE he >.<
fp cex’Owner, Bartner)
(Title) .
at eer
Date &-IY_ Loi ¢

Printed name of above Aetiivet nie San BNICO, Je.
(Officer, Owner, Partner)
(Title)  € FE(CHW

FOR THE UNION
Lit é fl vy,

(Officer, President or Business Agent) (Title)

Date CHE

 

21
Case 2:19-cv-01928-MMB Document1 Filed 05/03/19 Page 38 of 57

IN WITNESS WHEREOF, the parties hereto have on the first day of
July 2018 set their hands and seals

GENERAL BUILDING CONTRACTORS ASSOCIATION

BY

A foete

JOESEPH MERLINO

 

CONCRETE CONTRACTORS ASSOCIATION

BY

FRANCIS PIETRINI

 

LOCAL UNION 405
OF THE
INTERNATIONAL ASSOCIATION OF
BRIDGE, STRUCTURAL, ORNAMENTAL AND
REINFORCING IRONWORKERS

BY

SAMUEL MALONE, BUSINESS MANAGER/FS-T

22
Case 2:19-cv-01928-MMB Document1 Filed 05/03/19 Page 39 of 57

EXHIBIT B
Case 2:19-cv-01928-MMB Document1 Filed 05/03/19 Page 40 of 57

CLEARY, JOSEM & TRIGIANI LLP

CLEARY Constitution Place
’ 325 Chestnut Street, Suite 200
JO SEM & Philadelphia, PA 19106
215.735.9099
Fax: 215.640.3201

“TRIGIANI ecole

E-Mail: labor@cjtlaw.org
5

Ryan R. Sweeney, Esquire
Email: rsweeney@cjtlaw.org
Admitted in PA & NJ

March 7, 2019

Via Certified Mail/Return Receipt Requested
Regular First Class Mail and

Overnight Mail and

Electronic Mail tsamango@carsenconcrete.net

Anthony Samango, Jr.
Carson Concrete Corporation
5 Creek Parkway

Boothwyn, PA 19061

RE: Iron Workers Local Union 405 and Carson Concrete Corporation
Reinforced Iron Workers Local Union No. 405 Job Recovery Program

Dear Mr. Samango:

I am in receipt of your February 8, 2019 email correspondence in which you again assert that
Carson Concrete Corporation (“Employer”) is not a delinquent contractor. Based on your
assertions, [ have performed a through review of your file. As detailed herein, the Employer is
delinquent to both the Iron Workers Local 405 Benefit Funds (“405 Funds”) and the Iron
Workers District Council (Philadelphia and Vicinity) Benefit Funds (“District Council Funds”)
(collectively, “Funds”), Further, the Funds have received credible information that this
delinquency may be greater based on payroll and employment practices of the Employer. At this
time, it is imperative that you submit to an audit by Emst & Young, LLP. so that we can work to
amicably resolve these outstanding issues.

As a preliminary matter, the audit performed by Fischer Dorwart, P.C. clearly establishes that the
Employer is delinquent to both Funds for the period of January 1, 2016 through November 30,
2018 (“audit period”). I refer you to Attachment A to this correspondence. This document
summarizes Fischer Dorwart, P.C.’s audit results related to the District Council Funds for the
audit period based on information then available to the District Council Funds. The Employer
owes the District Council Funds at least $15,363.26 in past due interest and $42,835.86 in
liquidated damages. As you can see from the document, the District Council Funds acknowledge
and factor in the settlement the Employer reached with Jeremy Meyer, Esq. of this office. Based
on recently obtained information, it is the position of the District Council Funds that this amount
due for the audit period may increase.

 

New Jersey Office # 127 Maple Avenue # Red Bank.NJ07701 # 609.407.0222
Case 2:19-cv-01928-MMB Document 1 Filed 05/03/19 Page 41 of 57

Anthony Samango, Jr.
March 7, 2019
Page 2

I now refer you to Attachment B. This document summarizes Fischer Dorwart, P.C.’s audit
results related to the 405 Funds for the audit period. The Employer owes at least $25,202.83 in
interest and $60,286.95 in liquidated damages. Based on recently obtained information, it is the
position of the District Council Funds that this amount due for the audit period may increase.

As the Employer is patently delinquent, the Reinforced Iron Workers Local Union No. 405
Job Recovery Program (“Program”) will not be distributing funding at this time. In your
February 8, 2019 correspondence, you note that the Program approved the Employer to
participate in the Program on January 31, 2018. The delinquencies uncovered by Fischer
Dorwart, P.C. pre-date that January 31, 2018 approval. The Program rules explicitly preclude a
delinquent employer from participating in the Program.

You have repeatedly insisted that the Employer is not delinquent. Further, it is my understanding
that you challenge our position that additional information has been made available to the Funds
related to the Employer’s payroll and employment practices that may increase this delinquency.
Thus, the Funds now collectively demand the Employer participate in an audit by Ernst &
Young, LLP. so that these matters can be clarified and amicably resolved.

Please immediately contact John Roberts of Ernst & Young, LLP. to schedule an audit for the
period of January 1, 2013 through February 28, 2019. The following documents from this
January 1, 2013 through February 28, 2019 must be made available for inspection:

a. List of all entities under common contro] of the Employer, that have entered a
joint venture with the Employer, or share one or more shareholder of the
Employer and have employed members of Iron Workers Local 405;

b. Ownership information on each entity, including the Employer, as well as
organizational charts and the identity of personnel in supervisory positions;

c. Chart of Accounts for each entity, including the Employer;

d. Trial Balances and General Ledger detail for all accounts, for each entity,
including the Employer;

e. Cash Receipts and Disbursement Journals for each entity, including the
Employer;

f. Bank statements, cancelled checks, check registers, and cash reconciliations for
each entity, including the Employer;

g. Bids, awards, and contracts for each entity, including the Employer, that
employed members of Iron Workers Local 405; and

h. A listing of any and all payments (payroll, expense reimbursement and/or
miscellaneous) made to any member of Iron Workers Local 405 made by any
entity, including the Employer;

i, A list of all projects and jobs by location and name on which the Employer
performed work from January 1, 2013 through February 28, 2019;

J. Acclassification for all employees on the payroll registers of the Employer during
the audit period;
Case 2:19-cv-01928-MMB Document1 Filed 05/03/19 Page 42 of 57

Anthony Samango, Jr.
March 7, 2019
Page 3

k. The Forms W-3, 1096, and 1099 issued to all employees, subcontractors and
vendors and the invoices supporting the 1099s;
The quarterly Form 941s;

. The quarterly Form UC-27s, including all attachments;
The corporate tax returns IRS 1120;
Remittance reports submitted by the Employer to any other trade during the audit
period; and
The sales journals, sub-contractor agreements and petty cash payments for the
audit period.

eon gr

3

Please note that if you refuse to cooperate and provide this documentation within 10 days,
the Funds will bring a lawsuit against the Employer to compel your cooperation, In such a
lawsuit, the Fund would seek not only an order requiring the Employer to provide access to the
books and records necessary for the auditors to conduct the audit, but also reimbursement for
the Fund’s attorneys’ fees and costs it incurs in such a lawsuit, pursuant to 29 U.S.C. §

1132(g)(2)(D)
We sincerely hope such a lawsuit will not be necessary and you will immediately contact John

Roberts, Executive Director, at Ernst & Young One Commerce Square, 2005 Market Street,
Suite 700 Philadelphia, PA 19103, (215) 448-5661 and provide the necessary documentation,

Sincerely,

RYAN R. SWEENEY, ESQUIRE

cc: Steve Sweeney
John Roberts
Steve Conley
Case 2:19-cv-01928-MMB Document1 Filed 05/03/19 Page 43 of 57

EXHIBIT C
Case 2:19-cv-01928-MMB Document1 Filed 05/03/19 Page 44 of 57

  

CARSON

CONCRETE CORPORATION

March 14, 2019

RE: Iron Workers Local 405

We will comply with your request of an audit by Ernst & Young at District Council’s expense.

 
   
 
 

MS 3 a ha
CO sherboy somange

5 Creek Parkway Boothwyn, PA 19061 610.494.7700 Fax 610.494.7779
carsonconcrete.net
Case 2:19-cv-01928-MMB Document 1 Filed 05/03/19 Page 45 of 57

EXHIBIT D
Case 2:19-cv-01928-MMB Document1 Filed 05/03/19 Page 46 of 57

 

Dana Myers

From: Ryan Sweeney

Sent: Friday, March 22, 2019 9:55 AM

To: 'T Samango'

Ce: Anthony Samango; ssweeney@iwintl.org; William Josem; Joseph Cleary
Subject: RE: Carson Audit by Ernst and Young

Tracking: Recipient Read

'T Samango'

Anthony Samango

ssweeney@iwintl.org

William Josem

Joseph Cleary Read: 3/22/2019 12:49 PM

Mr. Samango,

It is agreed that Ernst & Young will only bill their audit costs to the Ironworkers. The !ronworkers will cover these bills
from Ernst & Young. As you have ten days from March 14, 2019 to contact Ernst & Young, | expect that you will contact
John Roberts today, but no later than Monday.

The Ironworkers — including, but not limited to the Ironworkers Local 405, the Ironworkers Local 405 affiliated funds,
and the Ironworkers District Council Funds — maintain and do not waive any positions previously communicated to you,
including those in the March 7, 2019 letter.

Ryan Sweeney

From: T Samango <tsamango@carsonconcrete.net>
Sent: Thursday, March 21, 2019 10:46 AM

To: Ryan Sweeney <rsweeney@cjtlaw.org>

Cc: Anthony Samango <as@carsonconcrete.net>
Subject: Carson Audit by Ernst and Young

Mr. Sweeney,

As you know we agreed to an audit following a meeting with Steve Sweeney on March 14, 2019, it was my understanding
that we had 10 days from that date to contact Ernst & Young.

I disregarded your letter dated March 7, 2019 and its content as meritless.

I told Steve we would agree to an audit on the condition that the entire cost of the audit be paid for by The Iron Worker
funds. Please confirm in writing that the Iron Workers will pay the entire cost of the audit which seems fair since this will

be the third such audit of some of the years in question.

Anthony J. Samango
Case 2:19-cv-01928-MMB Document1 Filed 05/03/19 Page 47 of 57

From: Ryan Sweeney [mailto:rsweeney@cjtlaw.org]
Sent: Wednesday, March 20, 2019 4:06 PM

To: Anthony Samango
Cc: John Roberts; ssweeney@iwintl.org; Joseph Cleary; William Josem
Subject: Carson Audit by Ernst and Young

Tony,

As you know, by letter dated March 7, 2019, | notified you of the Local 405 Funds and District Council Funds audit
demand. That correspondence is attached to this email. The correspondence notified you to contact John Roberts of
Ernst & Young within ten days to provide requested documentation and to schedule the audit. | was informed by Local
405 that you recently agreed with the Local and Local 405 Funds to participate with the audit.

However, as of today’s date, you have not contacted Mr. Roberts. Please immediately contact Mr. Roberts at (215) 448-
5661. Alternatively, | will institute a lawsuit in the United States District Court for the Eastern District of Pennsylvania to
compel the audit and will fully brief the Federal Court as to the current circumstances.

| hope this will be amicably resolved.
Thank you,

Ryan R. Sweeney, Esq.

Cleary, Josem & Trigiani LLP
Constitution Place

325 Chestnut Street, Suite 200
Philadelphia, PA 19106
Telephone: 215.640.3273

Fax: 215.640.3201

Admitted in PA & NJ

 

CONFIDENTIALITY NOTICE:

This e-mail message is intended for the personal use of the recipient(s) named above. The
message may be an attorney-client communication and as such is privileged and

confidential. If you are not an intended recipient, you may not review, copy or distribute
this message. If you have received this communication in error, please notify us immediately
by e-mail and delete the original message.

TREASURY DEPARTMENT CIRCULAR 23@ DISCLOSURE:

To ensure compliance with requirements imposed by the Treasury Department, we inform you that
any U.S. federal tax advice contained in this communication (including any attachment(s)) is
not intended or written to be used, and cannot be used, for the purpose of (i) avoiding
penalties under the Internal Revenue Code or (ii) promoting, marketing or recommending to
another party any transaction or matter addressed herein.

 
Case 2:19-cv-01928-MMB Document1 Filed 05/03/19 Page 48 of 57

EXHIBIT E
Case 2:19-cv-01928-MMB Document 1 Filed 05/03/19 Page 49 of 57

CLEARY, JOSEM & TRIGIANI LLP

(CLEARY ) Constitution Place

325 Chestnut Street, Suite 200

JOSEM & He
TRIGIANI Fe 215.640.3201

E-Mail: labor@cjrlaw.org
Fy 93

Ryan R. Sweeney, Esquire
Email: rsweeney@cjtlaw.org
Admitted in PA & NJ

April 3, 2019

Overnight Mail and
Electronic Mail tsamango@carsonconcrete.net

Anthony Samango, Jr.
Carson Concrete Corporation
5 Creek Parkway

Boothwyn, PA 19061

RE: Iron Workers Local Union 405 and Carson Concrete Corporation
Ernst & Young, LLP. Audit

Mr. Samango:

Carson Concrete Corporation (“Employer”), as a contributing employer to the Iron Workers
Local 405 Benefit Funds (“405 Funds”) and the Iron Workers District Council (Philadelphia and
Vicinity) Benefit Funds (“District Council Funds”) (collectively,“Funds”), has agreed to submit
to an audit conducted by Ernst & Young, LLP. However, we have learned that the Employer is
failing and refusing to provide all the documentation listed in my March 7, 2019 correspondence.

This is written notice that if the Employer continues to delay or fails to provide the requested
documentation, my office will immediately institute a lawsuit in the United States District Court
for the Eastern District of Pennsylvania. In such a lawsuit, the Fund would seek not only an order
requiring the Employer to provide access to the books and records necessary for the auditors to
conduct the audit, but also reimbursement for the Fund’s attorneys’ fees and costs it incurs in
such a lawsuit, pursuant to 29 U.S.C. § 1132(g)(2)(D).

We sincerely hape such a lawsuit will not be necessary and you will immediately contact John
Roberts, Executive Director, at Ernst & Young One Commerce Square, 2005 Market Street,
Suite 700, Philadelphia, PA 19103, (215) 448-5661 and provide the necessary documentation.

The outstanding documentation includes the following records, for the period of January 1, 2013
through February 28, 2019:

 

 

New Jersey Office # 127 Maple Avenue + Red Bank, NJ07701 # 609.407.0222
Case 2:19-cv-01928-MMB Document 1 Filed 05/03/19 Page 50 of 57

Anthony Samango, Jr.

April 3, 2019
Page 2

ong

Z

List of all entities under common control of the Employer, that have entered a
joint venture with the Employer, or share one or more shareholder of the
Employer and have employed members of Iron Workers Local 405;
Ownership information on each entity, including the Employer, as well as
organizational charts and the identity of personnel in supervisory positions;
Chart of Accounts for each entity, including the Employer;

Trial Balances and General Ledger detail for all accounts, for each entity,
including the Employer;

Cash Receipts and Disbursement Journals for each entity, including the
Employer;

Bank statements, cancelled checks, check registers, and cash reconciliations for
each entity, including the Employer;

Bids, awards, and contracts for each entity, including the Employer, that
employed members of Iron Workers Local 405; and

A listing of any and all payments (payroll, expense reimbursement and/or
miscellaneous) made to any member of Iron Workers Local 405 made by any
entity, including the Employer;

A list of all projects and jobs by location and name on which the Employer
performed work from January 1, 2013 through February 28, 2019;

A classification for all employees on the payroll registers of the Employer during
the audit period;

The Forms W-3, 1096, and 1099 issued to all employees, subcontractors and
vendors and the invoices supporting the 1099s;

The quarterly Form 941s;

. The quarterly Form UC-27s, including all attachments;

The corporate tax returns IRS 1120;

Remittance reports submitted by the Employer to any other trade during the audit
period; and

The sales journals, sub-contractor agreements and petty cash payments for the
audit period.

It is our understanding that you have agreed to provide the records under paragraphs e, h, j, | and
o by the end of next week. However, you claim that you only maintain records for three years.
This violates generally accepted accounting standards and is not authorized by the parties’
collective bargaining agreement. We again state that the period of this audit will be for January

1, 2013 through February 28, 2019 and the Employer must provide the records for the full audit
period. If ] have misunderstood your position, please clarify how long the Employer maintains its
records. Further, please immediately contact John Roberts to coordinate the exchange of all the
requested documents above.
Case 2:19-cv-01928-MMB Document1 Filed 05/03/19 Page 51 of 57

Anthony Samango, Jr.
April 3, 2019
Page 3

Sincerely,

= —_

ma a ee
ne

RYAN R. SWEENEY, ESQUIRE

cc: Steve Sweeney
John Roberts
Steve Conley
Case 2:19-cv-01928-MMB Document1 Filed 05/03/19 Page 52 of 57

EXHIBIT F
Case 2:19-cv-01928-MMB Document1 Filed 05/03/19 Page 53 of 57

 

Dana Myers

From: Ryan Sweeney

Sent: Thursday, April 04, 2019 1:05 PM

To: 'T Samango'

Cc: Anthony Samango; William Josem; ‘John Roberts’; Joseph Cleary
Subject: RE: Audit

Anthony,

| will contact John Roberts and ask him to return your call.

Again, the listed documents in my correspondence must be made available for inspection for the complete audit period.
It appears from your email below that you will not provide access to this documentation. !f you maintain this position,
we will file for a Court Order. | will wait until | hear from John Roberts about the results of your upcoming telephone
call.

Further, it is agreed that the Ironworkers will pay Ernst & Young their costs and fees. That is the end of our financial
obligation related to this audit. If we are required to file in the Eastern District for a Court Order, we will request the
Court further order that Carson pay the legal fees and expenses related to that filing.

Ryan Sweeney

From: T Samango <tsamango@carsonconcrete.net>
Sent: Thursday, April 04, 2019 12:55 PM

To: Ryan Sweeney <rsweeney @cjtlaw.org>

Cc: Anthony Samango <as@carsonconcrete.net>
Subject: Audit

Mr. Sweeney,

| spoke to John Robert on 3/28/19 to schedule the audit, | have not gotten a response as of today. We are not delaying
anything, the scheduling is in your auditors court.

The years available for audit are 2016, 2017, 2018, and 2019 we have a three year record retention policy and as you
know your client has already performed at least one audit for every year in the last 40 plus years.

Please point out for me where in our contract (collective bargaining agreement ) that we have agreed to an employer
record retention policy or any accounting standards/recommendations.

The employer is only obligated to provide such records, in the course of an audit, ”that have any bearing on hours
worked by and paid to employees and contributions to Employer’s employees and contributions and deductions made
or should have been made to the Fund”. The documents we offered to the auditor do that and have done that for in
excess of 40 years with dozens of other unions including the Iron Workers. John Robert’s email dated

3/26/19 says the document list is a “request”, we will provide what is necessary to accomplish the audit.

We are not going to exchange documents as you suggest in your letter, the documents can be viewed only in this office.

We are not going to pay for anything involved in this “witch hunt” your email dated 3/22/19 confirms the Ironworkers
are paying for the audit.
Case 2:19-cv-01928-MMB Document1 Filed 05/03/19 Page 54 of 57

Anthony J Samango
Case 2:19-cv-01928-MMB Document1 Filed 05/03/19 Page 55 of 57

EXHIBIT G
Case 2:19-cv-01928-MMB Document 1 Filed 05/03/19 Page 56 of 57

 

Dana Myers

From: T Samango <tsamango@carsonconcrete.net>
Sent: Tuesday, April 09, 2019 12:00 PM

To: Ryan Sweeney

Ce: Anthony Samango

Subject: Audit

Attachments: doc06494320190409113105.pdf

Mr. Sweeney,
| reached out to John Roberts this morning and left him a voice mail about scheduling the audit.

We will make the necessary records available as per the contract (see attachment, Item B) between Carson and your
client for the years 2016, 2017, 2018, and 2019.

The documents requested by Ernst & Young exceed what is required to perform the audit as described in the collective
bargaining agreement and therefore you have no right to them by contract.

Anthony J Samango
Y7. Payméas’ 2:19-cv-01928-MMB Document 1 Filed 05/03/19 Page 57 of 57

,! reports and fund payment required in Article VII are due by the fifteenth day of the month following the
od covered by such reports, and shall be accompanied by a common form to be supplied by Local Union 405.
id form shall contain such information concerning the details of the payments and hours worked by covered
zmployees as is necessary for the sound administration and operation of all Funds contained herein. A copy of said
common form shall be sent with payments due to each Fund Administrator. Reports and payments received in the
office of the appropriate Fund Administrator after the thirtieth day of the month following the period covered are
delinquent, and shall be subject to forfeiture of the bond so posted and/or cash deposited for the total amount due
the Funds, and in addition shall be subject to a collection charge of ten percent of the amount due to each Fund.
When an employer initially becomes delinquent, and should the employer continue delinquent in his reports and
payments to the Funds as mentioned herein the Union shall have the right to withhold employees covered by this
Agreement from the employer, the no-strike clause of this Agreement notwithstanding except:

A. No employee shall be withheld from an employer under this Section until: (1) The administrator of the
Fund(s) shall have first communicated by certified registered mail with said employer apprising him of
the delinquency or arrearages, and (2) In the event the said employer fails to satisfy all his obligations to
the Fund(s) shall contact the employer and make arrangements for the immediate payment of all monies
due the Fund(s). Copies of the delinquency notification shall be sent by the appropriate administrator to
the Union and the Local Association at the same time said notice is sent to the delinquent employer. In
the event that the delinquent employer shall not have satisfied his total obligations to the Fund(s) within
three working days following the receipt of his delinquency notice from the office of the administrator of
the Funds(s) as herein provided, the Union shall have the right to withhold its employees as is more fully
set forth herein, and in such event the Union shall not be required to involve or resort to the arbitration
procedure specified in this Agreement.

B. Any employer who has been delinquent as defined herein to any Fund(s) specified herein for two consecutive
months shall make payments as specified herein on a weekly basis until such time as the trustees and/
or administrators of said Funds(s) are satisfied that said employer can and will make said payments on
a monthly basis again without again becoming delinquent. All regulations and rules contained herein,
including liquidated damages, strike provisions, and other enforcement actions which would ordinarily
apply to a monthly payment shall apply to an employer who must pay weekly except that no written notice
of delinquency shall be required once the need for weekly payment has first been established and notice
for same given. In-the.event that the trustees or administrator of any Fund(s) herein deem desirable, the
accountants, auditors or authorized representatives are instructed by said-trustees to check said records of

eS any. employer bound: hereto: Such:records shall consist of those.that may have any bearing whatsoever
(~A on hours worked-by and hours after the regular quitting time: The overtime premium for the first eight
hours on Saturday is time and one-half. All other overtime will be paid at the double time rate, except as
provided under shift work. When employees who are employed on such job during the regular work hours
whose continuity of employment on such job was interrupted due to job conditions; or when overtime is
required on the job, then such employees who have been employed thereon on the last day or days shall
not be substituted for by other employees unless such employees are no long on the employer’s payroll.

C. With respect to each of the contribution rates named above, the union will decide on an annual basis the
contribution rate for each of the Funds so long as the overall wage and benefit package does not exceed
$1.67 for 2018-2019, $1.71 for 2019-2020 and $1.75 for 2020-2021. GBCA County Commercial Rate
$1.62 for 2018-2019, $1.65 for 2019-2020 and $1.69 for 2020-2021. The Union will provide Employers
a wage/benefit sheet on or before June 30 of each year. :
